 

Exhibit 10.1

 

Certain information in this exhibit marked [***] has been excluded
from this exhibit because it is both (i) not material and (ii) would
be competitively harmful if publicly disclosed.

 

SERVICES AGREEMENT

 

This Services Agreement (this “Agreement”) is made and entered into as of July
23, 2020, (the “Effective Date”), by and between Worldwide Clinical Trials,
Inc., with offices at 3800 Paramount Parkway, Suite 400, 27560, Morrisville, NC,
United States, (together with its Affiliates, “Worldwide) and Neurotrope
Bioscience, Inc., with offices at 1185 Avenue of the Americas, 3rd Floor, New
York, NY 10036 (“Sponsor”). Worldwide and Sponsor are sometimes individually
referred to herein as a “Party” and collectively as the “Parties”.

 

For purposes of this Agreement, “Affiliates” means any entity that controls, is
controlled by or is under common control with, that Party. “Control” means the
possession, directly or indirectly, of at least 50% of the share capital or
voting rights or of the power to direct or cause the direction of the management
and policies of an entity, whether through the ownership of voting securities,
by contract or otherwise.

 

WHEREAS, Sponsor is engaged in the research and development of pharmaceutical
products;

 

WHEREAS, Worldwide is engaged in providing services to pharmaceutical
manufacturers in support of their clinical research and product development
activities;

 

WHEREAS, Worldwide and Sponsor desire that Worldwide provide certain services
with respect to Sponsor’s clinical study, NTRP101-204 entitled “A Randomized,
Double-Blind, Placebo-Controlled, Phase 2 Study Assessing Safety, Tolerability
and Long-term Efficacy of Bryostatin in the Treatment of Moderately Severe
Alzheimer’s Disease Subjects Not Receiving Memantine Treatment” (the "Study")
for the study of Sponsor’s drug Bryostatin 1 ("Study Drug"); and

 

WHEREAS, Sponsor and Worldwide desire to enter into this Agreement in order to
set forth definitively their respective rights and obligations with respect to
the conduct of the Study.

 

NOW THEREFORE, in consideration of the premises and the mutual promises and
undertakings herein contained, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:

 

1.0               SERVICES

  

Worldwide, itself or through one of its Affiliates (if applicable) hereby agrees
to perform the services (the “Services”) in accordance with the terms of the
scope of Services attached hereto as Exhibit A, incorporated herein by reference
(the “Scope of Services”), and this Agreement.

 

1.1       Performance

 

Worldwide shall perform the Services and shall use its commercially reasonable
efforts to complete the Services within the estimated time frame as set forth in
the timeline attached hereto as Exhibit B and incorporated herein by reference
(“Timeline”). Such time estimate assumes, however, the full cooperation of
Sponsor, Regulatory Authorities, Ethics Committees and investigators and other
third parties not under Worldwide’s control, and shall be subject to adjustment
[***] if the work for the Services is delayed due to circumstances outside the
reasonable control of Worldwide, including, but not limited to:

 



 

 

  

·failure of Sponsor to deliver clinical supplies in due time, provided such
failure is the actual cause of the delay;    

·amendments to previously agreed upon protocols, procedures or documents
required for the Services at the request of Sponsor or Sponsor’s (or its
advisors’);    

·significant delays in pre-Study meetings or in other tasks to be performed by
Worldwide caused by Sponsor;    

·delays in obtaining or subsequent withdrawal of regulatory or ethical review
approvals concerning the Services;    

·death or disability of any investigator or other research specialist on the
Study;    

·higher ratio of drop-outs among trial subjects than anticipated in this
Agreement;    

·lower enrollment rates than expected and agreed to by Worldwide and Sponsor; or
   

·unforeseen changes in the relevant medical practice.

 

1.2       Compliance with Laws/Agreements

 

Worldwide shall perform Services under this Agreement in accordance with the
terms of this Agreement, the Protocol for the Study, the Sponsor approved
standard operating procedures for the Study (the “Standard Operating
Procedures”), the current Guidelines for Good Clinical Practice promulgated by
the FDA ("GCP Guidelines"), the Declaration of Helsinki of the 41st World
Medical Assembly, South Africa 1996 as amended, and all other applicable laws
and regulations, including the following as applicable, 21 CFR Part 11, 312, 50,
54, 56, the Health Information Portability and Accountability Act of 1996 and
all regulations and official guidelines promulgated thereunder and the Health
Information Technology for Economic and Clinical Health Act (the “Applicable
Laws”).

 

The Parties and their respective owners, officers, directors, employees or
agents have not and shall not pay, give, offer or promise to pay or give, or
authorize the payment, directly or indirectly, of any money or anything of value
to any foreign government official or employee (including employees of
state-owned institutions), for the purpose of (i) influencing any act or
decision of such official or of such government, (ii) inducing that person to do
or omit doing any act in violation of his or her lawful duty, (iii) securing an
improper advantage, or (iv) influencing such official to use his influence with
the government to effect or influence the decision of such government, in order
to assist Sponsor or Worldwide in obtaining or retaining business for or with or
directing business to any person.

 

Each Party agrees to comply with all applicable anticorruption laws, rules and
regulations. The Parties agree to reasonably cooperate with each other’s
diligence efforts in order to satisfy each Party’s obligations under the United
States Foreign Corrupt Practices Act, as amended (“FCPA”), the UK Bribery Act
and any implementing legislation under the OECD Convention Against Bribery of
Foreign Government Officials in International Business Transactions.

 

1.3        Transfer of Obligations

 

Pursuant to Title 21 CFR Part 312.52, Sponsor hereby transfers to Worldwide all
of the obligations identified in Exhibit A attached hereto and incorporated by
reference herein. Notwithstanding the foregoing, Sponsor will retain the
ultimate authority and control over and responsibility for the Study. The
Parties acknowledge and agree that Sponsor shall at all times be deemed to be
the “sponsor” of the Study pursuant to the terms of the Federal Food, Drug and
Cosmetic Act, as from time to time amended, and the regulations of the U.S. Food
and Drug Administration (“FDA”), as promulgated in Title 21 of U.S. Code of
Federal Regulations.

 



Page 2 of 47

 

  

1.4       Changes

 

The Parties may make changes in or additions to the Scope of Services, provided,
however, that, subject to the terms of this Section 1.4, no such changes or
additions shall be implemented prior to the execution by the Parties of a change
order (a “Change Order”), the form of which is attached hereto and incorporated
herein as Exhibit E. The Change Order shall include detailed information on the
changes to the Scope of Services and any associated changes to the Timeline,
Budget and/or payment schedule. Sponsor acknowledges that Worldwide is not
obligated to perform any out-of-scope work described in a Change Order until the
Change Order is signed by both Parties. Provided, however, in the event that
Worldwide provides additional Services or expends additional resources, at
Sponsor’s written request and in strict accordance with Sponsor’s written
requirements, in the absence of a Change Order, Sponsor will compensate and/or
reimburse Worldwide for [***]. For any Change Order that affects the scope of
the regulatory obligations that have been transferred to Worldwide, Worldwide
and Sponsor shall execute a corresponding amendment to Exhibit A. Sponsor shall
file such amendment where appropriate, or as required by applicable law.

 

2.0       WORK PRODUCT

 

During the term of this Agreement, Worldwide shall maintain all materials and
all other data or documents included in the Trial Master File obtained or
generated by Worldwide in the course of providing the relevant Services in
accordance with Worldwide’s standard operating procedures, including all
computerized records and files (“Work Product”), in a secure area reasonably
protected from fire, theft and destruction with duplicate copies retained with
the same care as the original Work Product. All Work Product shall be the
Confidential Information and the exclusive property of Sponsor. At the
expiration or termination of this Agreement, and subject to satisfaction of the
Parties’ obligations thereunder, Sponsor shall provide Worldwide with written
instructions as to the disposition of the Work Product created under this
Agreement. Such written instructions will provide that Worldwide (a) deliver the
Work Product, in the form in which Worldwide currently holds them, to a
designated Sponsor location or to such other entity or at such other address as
Sponsor may specify, (b) retain the materials for the period of time specified
in this Agreement, or (c) destroy all such materials except for those which
Worldwide is required by law or regulation to store or maintain. Upon expiration
or termination of this Agreement, [***] of the Work Product will be [***] as
Pass-through Expenses (as defined below) in accordance with the terms of this
Agreement. Notwithstanding the foregoing, Worldwide may retain one electronic
archival backup copy of such Work Product in accordance with Worldwide’s Data
Retention Policy, subject to its ongoing obligation to maintain the
confidentiality of such materials.

 

3.0        PAYMENT AND COMPENSATION

 

The Parties agree that the fees and other reimbursements that Worldwide will
receive for performing the Services hereunder are subject to the following terms
and conditions.

 

3.1        Compensation for Services

 

This Agreement includes a budget for the Services (the, “Budget”) to be
performed by Worldwide, which is attached hereto as Exhibit C, and is
incorporated herein by reference. Sponsor shall pay to Worldwide such amounts as
set forth and more fully described in the Budget until such time as Worldwide
and Sponsor agree that the Sponsor’s monetary obligations to Worldwide are fully
satisfied. Worldwide agrees that it shall not incur any cost or expense in
excess of the amounts set forth in the Budget for any item, without the prior
written approval of Sponsor (in accordance with Section 1.4). Worldwide will
[***], associated with this Agreement and to obtain and pass along to Sponsor
[***].

 



Page 3 of 47

 

 

3.2       Pass-through Expenses

 

Sponsor will reimburse Worldwide [***] as agreed to by Sponsor and identified in
the Budget or otherwise pre-approved in writing by the Sponsor, which Worldwide
will invoice to Sponsor without mark-up (“Pass-through Expenses”). All
reimbursement of Pass-through Expenses hereunder must be supported by receipts
provided by Worldwide. Pass-through Expenses may include, [***].

 

In order to facilitate payment of invoices for Worldwide’s pre-approved [***]
incurred during the performance of Services, Worldwide will submit to Sponsor a
report containing at least the following details: (i) photocopies of receipts
[***], (ii) date and [***], (iii) employee name, and (iv) [***]. In addition to
copies of all receipts [***], Sponsor shall have the right to obtain additional
backing documentation for any line item which requires further clarifications.
Such requests shall be made in good faith and where there is a specific concern
with the line item(s) in question. All [***] obtained under Section 3.2 will be
passed through and properly reflected in invoices to Sponsor and shall be [***].
Worldwide will use [***] which are less than [***], and [***] which are [***].
For the avoidance of doubt, [***] should not include [***].

 

3.3       Invoices;

 

Worldwide shall submit a reasonably detailed invoice by email to Sponsor
(rweinstein@neurotropebioscience.com) on a [***] basis in accordance with the
Payment Schedule with appropriate supporting documentation, including those set
forth in Section 3.2.

 

3.4       Payment Terms

 

Sponsor agrees to pay for Services and Pass-through Expenses in accordance with
the Payment Schedule, the (“Payment Schedule”) attached hereto as Exhibit D and
incorporated herein by reference. Sponsor will pay for all Services,
Pass-through Expenses and other invoiced items within [***] days of receipt of
invoice. All payments will be made in the currency noted in the Payment
Schedule. All fees for Services and Pass-through Expenses under this Agreement
are stated [***] of any local, state, federal or foreign sales and use taxes,
VAT, if any, [***]. If such taxes are applicable under local regulations,
Worldwide will [***] at the relevant rate. For the avoidance of doubt, the
requirements of this provision shall not apply to [***].

 

Payments shall be made by Sponsor via wire transfer of immediately available
funds to Worldwide’s account set forth below:

 

Account Holder: Worldwide Clinical Trials, Inc. Bank Name: [***] Bank Address:
[***]     ABA Routing No.: [***] Bank Account No.: [***] Swift Code: [***]
Taxpayer ID#: [***]

 



Page 4 of 47

 

 

3.5       Project Delays

 

In the event Sponsor delays, suspends or places a hold on the Study for any
reason, Sponsor shall promptly provide Worldwide with written notice of such
delay, hold or suspension, and Sponsor and Worldwide will, [***] of such notice,
[***] to this Agreement and each Party will complete its respective duties and
obligations as described in any resulting Change Order. During the period
following Worldwide’s receipt of Sponsor’s notice of delay, hold or suspension,
if Sponsor desires Worldwide to continue the assignment of certain Worldwide
Study personnel to the Study, [***] to Worldwide hereunder, Sponsor agrees that
it shall [***] associated with such continued assignment at [***], such [***] to
be agreed upon by the Parties prior to commencement of the delay, as evidenced
by a Change Order. Said personnel fees shall be [***] and shall be due and
payable by Sponsor within [***] days of Sponsor’s receipt of Worldwide’s
invoice. If Sponsor does not wish to retain certain Worldwide Study personnel
for the duration of the delay or on hold period, Worldwide shall have the right
to reallocate any and all such staff after [***] day period. If the delay or
on-hold period continues for [***] either Party may, by provision of written
notice, terminate this Agreement without penalty.

  

3.6       Currency Management

 

All invoices and amounts to be paid under this Agreement shall be in US
currency.

 

3.7       Disputed Invoices

 

In the event Sponsor disputes one or more items in an invoice, Sponsor will
notify Worldwide in writing within [***] of receipt of the invoice and such
notice shall contain a reasonably detailed description of the item(s) being
disputed and the basis therefor. Worldwide will respond to Sponsor within [***]
of receipt of the notification. This written communication pattern will continue
until Worldwide has provided Sponsor with sufficient justification for the
disputed item(s) or until the Parties agree to a resolution of the disputed
amount. Sponsor shall pay the undisputed portion of the invoice within [***] of
receipt of invoice and shall use its reasonable efforts to pay the disputed
amount within [***] of resolution of the dispute pursuant to Section 17.12. In
the event the Parties are unable to reach a satisfactory resolution within [***]
of the original invoice, either Party may pursue alternative remedies in
accordance with this Agreement.

 

4.0       THIRD PARTY AGREEMENTS

 

Worldwide may contract with various third parties to perform part of the
Services, with the prior written consent of the Sponsor, provided that (i) the
subcontractor agrees in writing to be bound by terms consistent with this
Agreement, including without limitation, regarding maintaining the
confidentiality of proprietary information, and regarding ownership of
intellectual property in connection with the Services, assignment to Sponsor of
any intellectual property in connection with the Services; (ii) Worldwide shall
use its best efforts to ensure that any subcontractor has the capability to
perform the subcontracted services to the standards required under this
Agreement and in compliance with Applicable Laws, (iii) Worldwide shall remain
primarily responsible to Sponsor for the performance of such subcontracted
Services, and (iv) any subcontracting shall not relieve Worldwide of its
obligations hereunder and Worldwide hereby agrees to manage the performance of
any permitted subcontractor.

 

For purposes of this Agreement, subcontractors do not include third party
vendors providing ancillary services on the Study, provided that Worldwide’s
agreement with any such third-party vendor includes a provision making Sponsor
an intended third-party beneficiary of the agreement with a right to enforce
Worldwide’s rights under the agreement. Liability of Worldwide to Sponsor with
respect to such third-party vendors shall be limited to the extent Worldwide is
negligent in the performance of its obligations under this Agreement; however,
Worldwide shall provide to Sponsor any amounts that Worldwide may recover from
such third party vendors as a result of any error or service failure on the part
of such vendors in connection with Services under this Agreement.

 



Page 5 of 47

 

 

If Sponsor requests that Worldwide use a particular third party and Worldwide
does not wish to contract with that third party based upon commercially
reasonable reasons (such as the inability to agree with such provider upon
mutually acceptable terms or a negative assessment of such provider’s
performance or abilities), then Sponsor shall contract directly with such
provider (a “Sponsor Designated Vendor”) and, unless otherwise agreed in
writing, Worldwide will have no responsibility for the selection, instruction or
supervision of such Sponsor Designated Vendor.

 

4.1       Institutions/Investigators

 

Worldwide’s Services under this Agreement may include identifying potential
medical institutions (“Institutions”) or clinical investigators
(“Investigators”) and/or negotiating, executing and/or administering contracts
with such parties which will govern their participation in the Study (“Clinical
Trial Agreements”). If, pursuant to the Scope of Services, Sponsor delegates to
Worldwide the responsibility for negotiating and/or executing Clinical Trial
Agreements, the following provisions will apply:

 

(a)Sponsor may provide Worldwide with a list of suggested Institutions and/or
Investigators to be recruited by Worldwide for a Study. Worldwide shall notify
Sponsor in writing as to any listed Institution/Investigator with which
Worldwide does not wish to contract.

 

(b)Selection of all Institutions or Investigators will be subject to approval by
Sponsor prior to initiation of any Study-related activities involving that
Institution/Investigator or the start of any negotiations with such
Institution/Investigator.

 

(c)Each Clinical Trial Agreement shall be consistent with this Agreement. The
Clinical Trial Agreement used with each Institution and Investigator will be in
a form approved in advance by Sponsor. Any material changes to the form Clinical
Trial Agreement shall be replaced with fall-back language that has been
pre-approved by Sponsor. If outside of the fall-back language, the change shall
require the prior written approval of the Sponsor.

 

(d) In the event that local law prohibits Sponsor from being a party to a
Clinical Trial Agreement, Sponsor (a) shall have the right to approve the
Clinical Trial Agreement template; (b) shall be a named third-party beneficiary
to each Clinical Trial Agreement if possible; and, (c) shall have the right but
no obligation to approve all finalized Clinical Trial Agreements prior to
execution by Worldwide.

 

(e)If an Institution/Investigator requests indemnification from Sponsor,
standard indemnification language, generated by the Sponsor, will be provided to
the Institution/Investigator. If the Institution/Investigator requests changes
to the standard language, Sponsor will negotiate with the
Institution/Investigator, if agreed, Sponsor will issue a letter of
indemnification directly to the Institution/Investigator. Sponsor acknowledges
that Worldwide shall have no indemnification obligation to any
Institution/Investigator relative to the Study Drug or the applicable Study
protocol. In addition, Worldwide shall not be deemed to have failed to perform
under this Agreement in the event an Institution/Investigator declines
participation in a Study as a result of Sponsor’s refusal to indemnify such
Institution/Investigator.

 



Page 6 of 47

 

 

(f)The Sponsor may elect that grant payments to Institutions/Investigators be
administered on its behalf by Worldwide, acting solely as payment agent unless
otherwise agreed to by Worldwide in writing. Worldwide shall distribute all
payments to Institutions/Investigators according to the provisions of the
applicable Clinical Trial Agreement and this Agreement. Sponsor acknowledges and
agrees that Worldwide will manage all administration of payments or other
obligations to Investigators/Institutions for Services rendered in connection
with relevant Studies solely out of funds provided to Worldwide from Sponsor for
this specific purpose. Furthermore, Sponsor acknowledges and agrees that
Worldwide intends to maintain a cash neutral policy with regard to
Institutions/Investigators payments. In the event Worldwide or the
Institutions/Investigators incur bank fees with respect to the remittance of
these grant payments, such fees will be borne by Sponsor. All payments to
Institutions/Investigators and any associated bank fees will be made by
Worldwide solely from the funds that have been specifically provided by Sponsor
to Worldwide for this purpose and not from Worldwide funds. Worldwide will not
be liable for payments not made on a timely basis to any
Institution/Investigator as a result of Sponsor’s failure to provide, in
advance, sufficient funds for such payments.

  

The Parties acknowledge and agree that, for the purposes of this Agreement,
Institutions/Investigators shall not be considered as employees, agents or
subcontractors of Worldwide and that Investigators will be required to exercise
their own independent medical judgement. Worldwide’s responsibilities with
respect to Institutions/Investigators shall be limited to those specifically set
forth in this Agreement.

 

5.0       CONFIDENTIAL INFORMATION

 

The Parties acknowledge and agree that in the course of performing Services
hereunder, either Party may be exposed to or be given confidential or
proprietary information of the other Party (“Confidential Information”). The
Parties agree to hold all Confidential Information in secrecy for a period of
[***] from the effective date of the expiration or earlier termination of this
Agreement and shall disclose Confidential Information to third parties only on a
need-to-know basis. Without limiting the generality of the foregoing,
Confidential Information shall include, without limitation, [***]. Confidential
Information shall be deemed to be all such information given by the disclosing
party to the receiving party except for information which is (i) publicly
available or later becomes publicly available through no fault of the receiving
party; (ii) obtained by the receiving party from a third party entitled to
disclose it; (iii) already in possession of the receiving party as indicated in
its written records; (iv) independently developed by the receiving party without
use of the Confidential Information; or (v) required by any law, rule,
regulation, order, decision, decree, or subpoena or other judicial,
administrative, or legal process to be disclosed.

 

Both Parties shall ensure that all of its officers, employees, consultants,
agents, investigators or contractors who receive such Confidential Information
understand and shall be bound by the confidentiality provisions of this
Agreement.

 

Unless otherwise agreed in writing, within thirty (30) days after the
termination of the Agreement or the written request by the disclosing party, the
receiving party shall return to the disclosing party all Confidential
Information in documentary or permanent form including any and all copies
thereof, except for one archival copy that the receiving party can keep for its
records (which may be electronic). The Parties agree that each party is and
shall remain the exclusive owner of its own Confidential Information and all
patent, copyright, trade secret and other intellectual property rights therein
unless and until a further agreement is executed.

 

The Parties acknowledge that any violation of the terms of this Section 5.0 may
result in irreparable injury and damage to disclosing party that is not
adequately compensable in money damages, and for which disclosing party may have
no adequate remedy at law. Accordingly, the receiving party agrees that the
disclosing party shall be entitled to seek (without waiving any additional
rights or remedies, including monetary damages, otherwise available to the
disclosing party at law, in equity, or by statute) preliminary and permanent
injunctive relief in the event of a breach or intended or threatened breach by
the receiving party.

 



Page 7 of 47

 

 

6.0       OWNERSHIP OF DATA AND INTELLECTUAL PROPERTY

 

Any invention, discovery, processes, know-how, trade secrets, data, copyrights,
trademarks, improvements, or any other intellectual property right related to
Sponsor’s products or technology, including the Study Drug, the Protocol,
Sponsor’s Confidential Information, which is conceived or reduced to practice as
a result of the performance of the Services hereunder (the “Inventions”) shall
become Sponsor property and shall be used by Sponsor as Sponsor deems
appropriate. Worldwide agrees to, and shall contractually require and use
reasonable efforts to cause Institutions and Investigators to execute and have
executed assignments of the Inventions to Sponsor, along with other documents
that be necessary or helpful to Sponsor in filing patent applications, or which
may relate to any litigation or interference and/or controversy in connection
therewith. The entire control, prosecution, and conduct of any patent
application filed by Sponsor shall be outside the jurisdiction of and without
expense to Worldwide and its officers, employees, representatives and agents.
Worldwide acknowledges that Sponsor has the exclusive right to file patent
applications in connection with the Inventions. Worldwide warrants that neither
it, nor its employees, agents and representatives, will prevent Sponsor from
filing patent applications for, or from applying the results of the research
carried out for Sponsor hereunder.

 

All reports, data, technical information, original works of authorship and all
other information, furnished by or on behalf of Sponsor, or created specifically
for Sponsor as a deliverable under a this Agreement, shall be the sole property
of Sponsor. Nothing under this Section or any other Section of this Agreement
shall be construed as (i) granting to any Party any rights under any patent,
copyright or other intellectual property right of the other Party (ii) granting
to any Party any rights in or to the Confidential Information of the other Party
other than the limited right to use such Confidential Information solely for the
purposes expressly permitted by Section 5.0 of this Agreement.

 

Sponsor acknowledges that Worldwide possesses certain computer programs,
applications, algorithms, databases, methods, techniques, processes and other
materials and ideas independently developed by Worldwide which do not rely upon,
reference, or inextricably incorporate Sponsor Confidential Information or Study
Drug and which relate to Worldwide’s business or operations (“Worldwide Works”).
All Worldwide Works, and all revisions, improvements and enhancements thereto,
are the exclusive property of Worldwide or its licensors. Sponsor agrees that
any improvements, alterations or enhancements to the Worldwide Works during the
term of this Agreement or the Study shall be the sole property of Worldwide.
Subject to Section 5.0 hereof, in no event shall Worldwide be precluded from use
of its general knowledge, skills and experience, and any of its ideas, concepts,
know-how and techniques used or developed by it in the course of providing
Services under this Agreement. Worldwide represents and warrants that it is
entitled to deliver Worldwide Works where the same is delivered as part of the
Services hereunder for Sponsor and its Affiliates’ use, and Worldwide further
represents and warrants that use by Sponsor and its Affiliates’ of any such
Worldwide Works is properly authorized and will not constitute an infringement
or other violation of any rights of any third party.

 

7.0       TERM AND TERMINATION

 

7.1        Term

 

Unless earlier terminated according to Sections 7.2-7.5 below, this Agreement
will remain in effect from the date first written above until Worldwide has
completed performance of all Services (including delivery of all deliverables)
and Worldwide has received from Sponsor all of the payments due hereunder.

 



Page 8 of 47

 

 

7.2       Termination for Material Breach

 

In the event that either Party commits a material breach in any of the terms or
conditions of this Agreement, and that Party fails to cure the breach [***]
after receipt of notice of the default or breach from the other Party, the Party
giving notice may, at its option, immediately terminate this Agreement at the
end of the [***] period. For the avoidance of doubt, [***] by Sponsor or
non-payment by Worldwide to Institutions/Investigators under Section 4.1(f)
shall [***].

 

7.3       Termination by Sponsor without Cause

 

Sponsor shall have the right to terminate this Agreement (for other than breach
by Worldwide) at any time by giving appropriate written notice at least sixty
(60) days prior to the desired termination date.

 

7.4       Termination for Other Reasons

 

Sponsor shall have the right to terminate this Agreement due to patient safety
at any time by giving appropriate written notice. Either Party shall have the
right to terminate this Agreement at any time upon receipt of written notice to
the other Party, if the other Party shall be adjudicated insolvent or shall
petition for or consent to any relief under any insolvency, re-organization,
receivership, liquidation, compromise, or any moratorium statute, whether now or
hereafter in effect, or shall make an assignment for the benefit of its
creditors, or shall petition for the appointment of a receiver, liquidator,
trustee, or custodian for all or a substantial part of its assets, or if a
receiver, liquidator, trustee or custodian is appointed for all or a substantial
part of its assets and is not discharged within [***] after the date of such
appointment. In the event that any of the above events occur, that Party shall
immediately notify the other, in writing, of its occurrence.

 

7.5       Termination Procedures

 

Upon termination of this Agreement, the Parties will reasonably cooperate with
each other to provide for an orderly cessation of Worldwide’s Services.
Worldwide shall [***] the cessation of the Services. In the event Sponsor
terminates only part of the Services, the Parties will cooperate in good faith
to enter into a Change Order amending the terms of this Agreement accordingly.
In the event the Agreement or any of the Services is terminated, Worldwide will
be entitled to [***] and [***] up to the effective date of termination. In
addition, Sponsor shall [***] by Worldwide that are [***] in connection with the
orderly cessation of the Services. If a Study or the Agreement is cancelled or
terminated before the Services have been performed completely, Worldwide [***]
to the extent that the [***] for the [***] can reasonably be avoided in whole or
in part.

 

8.0       DEBARMENT CERTIFICATION

 

Worldwide and its Affiliates represent and certify that neither they, nor any of
their respective employees or Study personnel have ever been (a) debarred or
voluntarily excluded or convicted of a crime for which a person can be debarred
under Section 306 of the Federal Food, Drug, and Cosmetic Act, 21 U.S.C.
§335a(a) , as amended, or any equivalent local law, regulation or guidelines
thereof, in any country in which any portion of the Study is conducted
(“§335a”); nor (b) threatened to be debarred or voluntarily excluded or indicted
for a crime or otherwise engaged in conduct for which a person can be debarred
under § 335a, or subject to any governmental sanction that would prevent the
rendering of Services hereunder in any jurisdiction in which the Study is to be
conducted, nor (c) excluded from participation in any federally-funded
health-care program. Worldwide agrees that it shall notify Sponsor in writing
within [***] in the event of any debarment, voluntary exclusion, conviction,
threat, indictment or exclusion prohibited by this Section occurring during the
Term of this Agreement and will suspend all activity of such individual
immediately upon notification of investigation or debarment.

  

Page 9 of 47

 



 

 

Worldwide represents and certifies that it has not and will not knowingly use in
any capacity the services of any individual, corporation, partnership, or
association which has been (a) debarred or voluntarily excluded or convicted of
a crime for which a person can be debarred under § 335a; (b) threatened to be
debarred or voluntarily excluded or indicted for a crime or otherwise engaged in
conduct for which a person can be debarred under § 335a, or subject to any
governmental sanction that would prevent the rendering of Services hereunder in
any jurisdiction in which the Study is to be conducted or (c) excluded from
participation in any federally funded health care program.

 

9.0RECORDS, AUDITS AND INSPECTIONS

 

 

9.1Records

 

Worldwide shall keep full and accurate records and accounts of all its
activities in connection with this Agreement, including reasonable
substantiation of all Services provided, expenses incurred. Additionally,
Worldwide shall maintain a system of internal controls sufficient to provide
reasonable assurance that all transactions related to this Agreement are
executed and are properly recorded in Worldwide’s books and records. All records
relating to this Agreement including, but not limited to, Worldwide’s invoices
shall be available for inspection and audit by Sponsor as set forth in Section
9.2, or any independent auditors designated by Sponsor, upon [***] prior written
notice, and for a period of [***] following the completion of the Study, unless
a longer retention period is required by Applicable Laws. Sponsor agrees that
its independent auditors may be required to execute a reasonable confidentiality
agreement with Worldwide or Worldwide’s Affiliate or subsidiary, as the case may
be, which contains mutually agreed-upon terms. Further, Sponsor’s financial
audit of Worldwide or any Worldwide Affiliate or subsidiary hereunder shall be
subject to the confidentiality obligations set forth herein.

 

9.2Audits by Sponsor

 

During the term of this Agreement, Worldwide will permit representatives of
Sponsor who are not competitors of Worldwide to examine, [***], subject to at
least [***] prior written notice to Worldwide (except in the case of “for cause”
audits where Sponsor will provide [***] prior written notice to Worldwide), and
[***]: (i) the facilities where the Services are being, will be or have been
conducted; (ii) related Study documentation; and (iii) any other relevant
information necessary for Sponsor to confirm that the Services are being or will
be or have been conducted in conformance with applicable standard operating
procedures, this Agreement and in compliance with Applicable Laws and
regulations, including related financial information relating to Worldwide
service fees, Pass-through Expenses and grant payments to Investigators.
Worldwide will provide copies of any materials reasonably requested by Sponsor
during such inspection.

 

 

9.3Inspection by Regulatory Authorities

 

During the term of this Agreement, Worldwide will permit regulatory authorities
to examine, (i) the facilities where the Services are being conducted; (ii)
study documentation; and (iii) any other relevant information, including
information that may be designated by Worldwide as confidential, reasonably
necessary for regulatory authorities to confirm that the Services are being
conducted in compliance with Applicable Laws and regulations. Worldwide will
immediately notify Sponsor if any regulatory authority schedules, or without
scheduling, begins an inspection that relates to the Services, and, unless
expressly prohibited by such regulatory authority, permit Sponsor to attend such
inspection.

 



Page 10 of 47

 

 

9.4Inspections of Investigator Site(s) by Worldwide

 

In connection with Worldwide’s provision of Services as specified in this
Agreement, Worldwide may conduct monitoring visits and/or inspections of
Investigator Sites. Based on Worldwide’s observations during such Investigator
Site visits and inspections, Worldwide may decide: i) that enrollment should be
suspended at the Investigator Site; ii) that an Investigator Site’s
non-compliance needs to be reported to Sponsor and/or regulatory authorities;
and/or (iii) Investigator Site’s participation in a Study needs to be
terminated. Upon such a determination, Worldwide will present to Sponsor a basis
for its decision. If Sponsor disagrees with the basis for Worldwide’s decision,
Worldwide will assign its contract with the Investigator Site to Sponsor and
Sponsor agrees to accept such assignment and to be responsible for all
contractual duties and obligations to the Investigator Site.

 

10.0INDEMNIFICATION

 

10.1Indemnification by Worldwide

 

Worldwide shall indemnify, defend and hold harmless Sponsor and its Affiliates
and their respective officers, directors, employees and agents from any loss,
damage, cost or expense (including reasonable attorney’s fees) (“Losses”)
arising from any third party claim, demand, assessment, action, suit or
proceeding (a “Claim”) arising out of (i) any material breach by Worldwide Group
of any material obligations under this Agreement or the Protocol, (ii) any
Worldwide Group’s negligence or intentional misconduct; or (iii) any Worldwide
Group’s material failure to comply with any applicable law for FDA regulations,
except to the extent such Losses are caused by Sponsor’s negligence or willful
misconduct.

 

10.2Indemnification by Sponsor

 

Sponsor shall indemnify, defend and hold harmless Worldwide and its Affiliates
and their respective officers, directors, employees and agents (the “Worldwide
Group”) from any Losses arising from any Claim arising out of (i) Worldwide’s
adherence to written instructions provided by Sponsor to Worldwide, including
adherence to the Protocol and proper performance of the Services in accordance
with this Agreement and the Protocol; (ii) the Study drug’s harmful or otherwise
adverse effect, including, without limitation, a Claim based upon the
consumption, sale, distribution or marketing of any substance, including the
Study drug, (iii)any breach by Sponsor of any material obligations under this
Agreement, or (iv) the negligence or intentional misconduct of Sponsor, except
to the extent such Losses are caused by Worldwide Group’s negligence or wilful
misconduct.

 

In the event Worldwide incurs reasonable and necessary costs or out-of-pocket
expenses as a result of it becoming involved in, or being required to appear or
otherwise participate in, a matter (i) relating to the Study that is the subject
of a claim or any proceeding, litigation, arbitration or some other dispute
resolution mechanism, and (ii) where Worldwide’s performance of the Services in
a manner other than in compliance with this Agreement is not at issue in such
claim, then Sponsor shall reimburse Worldwide for pre-approved reasonable and
necessary costs or out-of-pocket expenses. The Parties agree to cooperate with
each other and to use commercially reasonable best efforts in good faith to
minimize Worldwide’s participation in and the costs or out-of-pocket expenses
relating to such disputes.

 



Page 11 of 47

 

 

10.3Indemnification Procedures

 

Upon receipt of written notice of any Claim which may give rise to a right of
indemnity from the other Party hereto, the Party seeking indemnification (the
“Indemnified Party”) shall give written notice thereof to the other Party, (the
“Indemnifying Party”). The Indemnified Party shall permit the Indemnifying
Party, at its own option and expense, to assume the complete defense of such
Claim, provided that the Indemnified Party will have the right to participate in
the defense of any such Claim at its own cost and expense. As to those Claims
with respect to which the Indemnifying Party does not elect to assume control,
the Indemnified Party will afford the Indemnifying Party an opportunity to
participate in such defense, at the Indemnifying Party’s own cost and expense.

 

11.0LIMITATION OF LIABILITY

 

Under no circumstances shall either Party be liable under this Agreement for any
indirect, incidental, special or consequential damages of the other Party
resulting from such Party’s performance or failure to perform under this
Agreement. In addition and except for the confidentiality and indemnification
obligations of Worldwide under Sections 5 and 10.1, respectively, in no event
shall the collective, aggregate liability of the Worldwide Group to Sponsor
[***] pursuant to this Agreement.

 

12.0INSURANCE

 

Sponsor hereby represents and warrants that it shall maintain adequate clinical
trial and product liability insurance coverage, with insurance companies having
an A. M. Best Rating of [***] to cover all personal injury, death or loss
suffered as a result of the Study Drug, participation in the trial or the trial
screening process. Sponsor shall provide Worldwide with a copy of Sponsor’s
effective Certificate of Insurance or such other documented evidence to confirm
that it has such coverage. Sponsor shall maintain such insurance for the entire
duration of the Study and shall notify Worldwide of any changes in coverage
which impact the coverage requirements set forth above.

 

Prior to commencement of any work under this Agreement, Worldwide shall, at its
sole expense, maintain the following insurance on its own behalf, with insurance
companies having an A. M. Best Rating of [***]:

 

(1)       Commercial General Liability (including Premises Operations). The
policy must be on an occurrence form and include the following limits: Each
Occurrence: $[***]; General Aggregate: $[***].

 

(2)       Commercial Umbrella Liability. This policy must include the following
limits: Occurrence Limit: $[***]; Aggregate Limit (where applicable); $[***]
Policy to be excess of the Commercial General Liability, Commercial Automobile
Liability and Employers Liability.

 

(3)       Product/Professional Liability Coverage (Errors & Omissions): Each
Claim Limit: $[***]; Aggregate Limit: $[***]. Throughout the term of this
Agreement, the Errors & Omissions Liability insurance's retroactive date will be
no later than the effective date of this agreement. Upon expiration or
termination of this Agreement, Worldwide will either continue to maintain an
active insurance policy, or purchase an extended reporting period coverage for
claims first made and reported to the insurance company [***] the end of the
Agreement.

 

Upon request, Worldwide shall provide Sponsor with a copy of Worldwide’s
Certificates of Insurance or such other documented evidence to confirm that it
has all of the foregoing coverage. Worldwide shall maintain such insurance for
the entire duration of the Study and shall notify Sponsor of any reduction in
coverage which impact the coverage requirements set forth above.

 



Page 12 of 47

 

 

13.0REPRESENTATIONS AND WARRANTIES

 

13.1       Each Party represents that it is authorized to enter into this
Agreement and that the terms of this Agreement are not inconsistent with or a
violation of any contracted or other legal obligation to which it is subject.

 

13.2       Each Party represents that it has all qualifications, authorizations,
licenses or permits which are necessary for performance of its obligations under
this Agreement.

 

13.3       Worldwide represents and warrants to Sponsor that:

 

(a)       Worldwide is a duly incorporated and validly existing corporation
under the laws of the Delaware;

 

(b)       Worldwide represents that taken together with its Affiliates it has
personnel, equipment, experience and expertise sufficient in quality and
quantity to provide all comprehensive Services requested by Sponsor hereunder
and agreed to by Worldwide and its Affiliates and that any and all such Services
will be performed commensurate with the commercially reasonable standards
generally applicable to the conduct and management of clinical drug studies by a
clinical research organization throughout the world;

 

(c)       upon execution and delivery of this Agreement, this Agreement shall
constitute a legal, valid and binding agreement of Worldwide and its Affiliates,
as applicable, enforceable in accordance with its terms, except to the extent
enforceability may be affected by applicable bankruptcy, reorganization,
insolvency, and moratorium laws and other laws applicable generally to
creditors’ rights and debtors’ remedies from time to time in effect;

 

(d)       neither the execution and delivery of this Agreement nor Worldwide’s
performance of its obligations hereunder will violate or breach, or otherwise
constitute or give rise to a default under, the terms or provisions of
Worldwide’s registration documents or its By-Laws or any equivalent document or
of any material contract, commitment or other obligation to which Worldwide is a
party, or violate or result in a breach of or constitute a default under any
judgment, order, decree, rule or regulation of any court or governmental agency
to which Worldwide is subject; and

 

(e)       Worldwide has developed a business interruption and disaster recovery
program and is executing such program to assess and reduce the extent to which
Worldwide’s hardware, software and embedded systems may be susceptible to errors
or failures in various crisis (or force majeure) situations. In the event that
any data, reports or materials that are delivered by Worldwide to Sponsor are
inaccurate, and Worldwide does not reasonably dispute such inaccuracy, and such
inaccuracy is caused by errors or failures of Worldwide’s personnel, hardware,
software or embedded systems then Worldwide will, to the extent possible, fix,
or if necessary, re-perform the deliverables at its own expense within mutually
agreeable time frames. If Sponsor and Worldwide mutually agree that Worldwide is
not capable of timely or satisfactory re-performance and Worldwide has been paid
for such Services, then Worldwide will reimburse Sponsor for the reasonable
costs related to a third party’s re-performance of such services or reimburse
Sponsor for the reasonable internal costs allocated for the re-performance of
such services; provided, however, such reimbursement shall not exceed the amount
of money Worldwide received for the performance the inaccurate Services.

 



Page 13 of 47

 

 

(f) Worldwide will employ commercially reasonable efforts to ensure that all
data collected and stored by it pursuant to this Agreement will be safeguarded
against loss, damage and destruction arising from any cause including, but not
limited to, theft, fire, flood, earthquake, lightning, and electrical
disruption. Such measures and processes will include, but not be limited to, (a)
storage of hard-copy documents and computer storage disks in locked, fireproof
containers, and (b) back-up and recovery systems (which are periodically tested)
for computer-based systems. Sponsor has the right, but not the obligation,
subject to at least ten (10) business days prior written notice to Worldwide,
during normal business hours and at mutually agreed upon dates and times, to
periodically inspect Worldwide’s premises to determine whether the foregoing
measures and processes are in effect and being implemented. Such inspections
shall be subject to the confidentiality obligations set forth herein.

 

14.0DISCLAIMER

 

Sponsor acknowledges that the results of the Studies for which the Services are
to be provided hereunder are inherently uncertain and that, accordingly, there
can be no assurance, representation or warranty by Worldwide that the product
covered by this Agreement can, either during the term of this Agreement or
thereafter, be successfully developed or receive the required approval by the
regulatory authorities.

 

Sponsor acknowledges that the development of the protocol concept and scientific
rationale shall be the sole responsibility of Sponsor regardless of Worldwide’s
involvement in Study design or protocol-writing (or lack thereof).

 



Page 14 of 47

 

 

15.0EMPLOYEES; NON-SOLICITATION

 

Worldwide’s staff is not, nor shall they be deemed to be at any time during the
term of this Agreement, the employees of Sponsor. In consideration of the fees
and benefits provided in this Agreement, Sponsor agrees that, without
Worldwide’s prior written consent, during the term of this Agreement and for
[***] following its expiration or other termination, neither Sponsor nor any of
its Affiliates shall directly or indirectly solicit for employment or contract,
attempt to employ or contract with, or assist any other entity in employing,
contracting with or soliciting for employment or contract any employee who is at
that time employed/contracted by Worldwide and who had been employed/contracted
by Worldwide in connection with this Agreement issued hereunder. In the event
that legal action becomes necessary for the enforcement of all or any part of
this provision, the prevailing party shall [***]. Sponsor acknowledges that in
the event of a breach of this Section 15.0, Worldwide shall be entitled to seek
injunctive relief for any such breach.

 

16.0NOTICES

 

All notices provided for in this Agreement shall be in English and shall be sent
by registered first class mail, postage prepaid, return receipt requested,
addressed to the respective Parties as follows:

 

If to Sponsor:

 

Neurotrope Bioscience Inc.

205 East 42nd Street, New York, NY 10019

ATTN: [***]

Via email: [***]

 

If to Worldwide:

 

c/o Worldwide Clinical Trials, Inc.

3800 Paramount Parkway, Suite 400, 27560

Morrisville, NC, United States

ATTN: Legal Counsel

 

17.0MISCELLANEOUS

 

17.1Modification

 

This Agreement may be supplemented, amended or modified only by mutual agreement
of the Parties. No supplement, modification or amendment of this Agreement will
be binding unless it is in writing and signed by both Parties.

 

17.2Assignment

 

Neither Party shall have the right to assign this Agreement or any of its rights
or obligations hereunder without the prior written consent of the other Party,
except that either Party may assign this Agreement to an Affiliate, any
purchaser of or successor to that area of its business to which this Agreement
is related, any purchaser of all or substantially all of such Party’s assets or
in excess of 50% of such Party’s voting securities, and any successor
corporation resulting from any merger, consolidation, reorganization, business
organization, joint venture or similar transaction of such Party with or into
such corporation. Worldwide assignment, delegation or subcontracting to any
third parties shall be in accordance with the terms of this Agreement. Any
permitted assignment by either party will not relieve such Party of its
obligations or liability incurred prior to assignment. Any assignment not in
compliance with the terms of this provision shall be void.

 



Page 15 of 47

 

 

17.3Force Majeure

 

Neither Sponsor nor Worldwide shall be liable for delays in performing or any
failure to perform any of the terms of this Agreement caused by the effects of
fire, strike, war (declared or undeclared), insurrection, acts of terror,
government restriction or prohibition, or other causes reasonably beyond its
control and without its fault, but the Party failing to perform shall use all
commercially reasonable efforts to resume performance of this Agreement as soon
as feasible. Any episode of force majeure which [***] from the date of
notification of its existence shall give the non-affected Party the right to
terminate this Agreement [***].

 

17.4Severability

 

If any provision of this Agreement is found by a court to be void, invalid or
unenforceable, the same shall either be reformed to comply with applicable laws
and regulations or stricken if not so conformable, so as not to affect the
validity or enforceability of the remaining provisions of this Agreement, except
if the principal intent of this Agreement is frustrated by such reformation or
deletion in which case this Agreement shall terminate.

 

17.5English Language

 

Unless the Parties otherwise agree, any document that is provided in connection
with this Agreement must be (a) in English, or (b) accompanied by a certified
English translation, in which case the English translation shall prevail unless
the document is a statutory or other official document.

 

17.6Entire Agreement

 

The Parties hereto acknowledge that each has read this Agreement, understands it
and agrees to be bound by its terms. The Parties agree that this Agreement is
the complete agreement between the Parties on the subject matter and supersedes
all proposals (oral or written), letters of intent, understandings,
representations, conditions, warranties, covenants and other communications
between the Parties relating to the same subject matter.

 

17.7Survival

 

The terms, contained in Section 3, Sections 6.0, 7.6, 8.0, 10.0, 11.0, and 17.0
of this Agreement shall survive the completion of performance, expiration or
termination of this Agreement. Sections 5.0, and 15.0 shall survive for the
period expressly set forth in such Section or, if none, the applicable statute
of limitations period applicable to a claim for breach of such provision.

 

17.8Governing Law

 

This Agreement shall be interpreted and enforced in accordance with the laws of
the State of Delaware and each Party hereby specifically consents to the
personal jurisdiction thereof.

 

17.9Waiver

 

No waiver of any term, provision or condition of this Agreement whether by
conduct or otherwise in any one or more instances will be deemed to be construed
as a further or continuing waiver of such term, provision or condition or of any
other term, provision or condition of this Agreement.

 



Page 16 of 47

 

 

17.10Independent Contractors

 

The Parties’ relationship, as established by this Agreement, is solely that of
independent contractors. This Agreement does not create any partnership, joint
venture or similar business relationship between the Parties. Subject to Section
10.0 and/or as may be expressly agreed otherwise in the case of legal
representation in the EU, neither Party is a legal representative of the other
Party, and neither Party can assume or create any obligation, representation,
warranty or guarantee, express or implied, on behalf of the other Party for any
purpose whatsoever.

 

17.11Counterparts

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original but all of which taken together shall constitute one and the same
instrument. In the event that any signature is delivered by facsimile
transmission, by e-mail delivery of a “.pdf” format data file or other
electronic means, such signature shall create a valid and binding obligation of
the party executing (or on whose behalf such signature is executed) with the
same force and effect as if such signature page were an original thereof.

 

17.12Arbitration

 

In the event a dispute relating to this Agreement arises between the Parties,
the Parties shall confer in good faith to resolve the dispute through
negotiations between respective senior executives of the Parties. In the event
that the Parties are unable to resolve the dispute, the Parties will attempt to
resolve the dispute in good faith through mediation. If the dispute has not been
resolved by mediation [***] of the initiation of the procedure, the dispute
shall be settled by arbitration administered by the American Arbitration
Association under its Commercial Arbitration Rules in Delaware. Judgment shall
be rendered by a mutually agreed upon single arbitrator. The provisions of this
Section may be enforced by any court of competent jurisdiction, and the Party
seeking enforcement shall be entitled to an award of all costs, fees and
expenses, including reasonable attorneys’ fees, to be paid by the Party against
whom enforcement is ordered.

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed by
their respective duly authorized representatives effective as of the Effective
Date.

 

NEUROTROPE BIOSCIENCES, INC. WORLDWIDE CLINICAL TRIALS, INC.

 

By:  /s/ Robert Weinstein   By: /s/ Anthony Hinman   Name:  Robert Weinstein  
Name:   Anthony Hinman   Title: Chief Financial Officer   Title: Legal Counsel  
Date: July 23, 2020   Date: July 23, 2020

 



Page 17 of 47

 

 

LIST OF EXHIBITS:

 

EXHIBIT A: Scope of Services EXHIBIT B: Timeline EXHIBIT C: Budget EXHIBIT D:
Payment Schedule EXHIBIT E: Form of Change Order

 



Page 18 of 47

 

 

 

EXHIBIT A

SCOPE OF SERVICES

 

Assumptions:

 

Study Assumptions and Specifications General Study Information   Drug/Compound
Bryostatin Indication Alzheimer's Disease Study Phase  Phase II Bid Currency USD
    Study Sites   Number of Countries 1 Number of Sites [***] North America
[***] USA [***] Patients   Number of Screened Patients [***] Number of Enrolled
Patients 100 Number of Drop Outs [***] Number of Completed Patients [***] Site
Monitoring and Site Management   Number of CRAs (Headcount Based) 3 Monitoring
Visits   Number of Phone Qualification Visits [***] Number of Site Qualification
Visits [***] Number of Site Initiation Visits [***] Number of Remote Monitoring
Visits [***] Number of Interim Monitoring Visits [***] Pool of Additional Visits
[***] Number of Close-outs Visits [***] Site Maintenance Months [***] Remote
Data Review [***] Meetings   Internal Alignment (KO) Meeting [***] Sponsor
Alignment (KO) Meeting [***] Project team teleconferences [***] Number of
internal teleconferences [***] Number of sponsor teleconferences [***] Site
Activation   Feasibility/ Site Identification [***] Essential Documents & Review
[***] Investigator Agreements [***] Central Institutional Review Board (IRB)
Site Submissions [***]

 



Page 19 of 47

 

 



Study Assumptions and Specifications Medical Affairs   Number of Months for
Medical Planning [***] Eligibility Review [***] Listings Reviews 100 Enrolled
Subjects Coded Data Review 100 Enrolled Subjects Ongoing Safety Reviews of Labs
and ECG alerts [***] Pharmacovigilance   Estimated Number of SAE(s) [***]
Estimated Number of Expedited SUSAR(s) [***] Safety Database Setup and
Maintenance [***] Number of Follow-up Reports per Event [***] Data Management  
CRF Pages   Number of Pages/Enrolled Patient [***]
 ([***]) Number of Pages/Screen Fail Patient [***] Clinical Data Management
System [***] Randomization System [***] Number of Edit Checks [***] Number of
Dictionary Coding Terms (AEs, MedHistory, Medications) [***] MedDRA Coding [***]
WHODRUG Coding [***] Number of External Vendor Data Loads [***] Data Cleaning
[***] Manual Listings [***] Reconciliation of SAE(s) [***] Number and Type of
Database Transfers [***] Biometrics   Statistical Analysis Plan [***]
Randomization Schedule [***] Number and Type of Analyses:   Dry Runs [***] Full
Analysis [***] PK Analysis [***] Final Analysis Data Displays:   Number of
Tables [***] Number of Listings [***] Number of Figures/Graphs [***] Datasets:  
Data sets SDTM [***] Data sets ADaM [***] Ongoing CDISC Transfers [***] Medical
Writing   Informed Consent Form [***] Clinical Study Report (Shell and body
text) [***] CSR Published [***] Data Safety Monitoring Board (DSMB)   Number of
Meetings [***] DSMB Data Displays   Number of Tables [***] Number of Listings
[***] Number of Figures/Graphs [***]

 



Page 20 of 47

 

  

Responsibilities:

 

Worldwide Clinical Trials Responsibility Matrix Task Worldwide's
Responsibility Feasibility/ Site Identification X Identify Sites X Unblinded
Feasibility under Confidentiality Disclosure Agreement X Site Activation Lead
Planning Per Country X Liaise with Global Project Lead, Regional Project
Manager, Lead
Clinical Research Associate and Site Activation Lead to Develop a
Site Activation Strategy X Communicate Start-up Timelines X Develop a Risk Log
and Priority Action Items X Provide Strategic Input to Site Selection X Develop
Site Activation Tracker Template X Trial Master File (TMF) Filing & QC X
Regulatory Project Plan X Regulatory Set-up X Set Up Electronic and Hardcopy
Files X Familiarize with Protocol, Investigator Brochure and
Investigational Medicinal Product Dossier (IMPD) X Set Up Trackers or Databases,
Including Country Requirements X Core Documents Master Templates X Develop
Master Templates for Core Documents X Essential Documents & Review (US) X
Prepare and Distribute Essential Documents Templates X Customize Essential
Document Templates with Site Specific Information X Collect Essential Document
from Sites X Provide First Review of Essential Documents for Compliance X
Provide Second Review of Essential Documents for Compliance X Communicate
Deficiencies to First Reviewer X Sign Off Essential Documents Package X Answer
Questions or Provide Clarification and Training to Project
Team on Process or Requirements X Provide Weekly Tracking and Progress Reports X
File Essential Documents and Checklist (Electronic Trial Master File/ Trial
Master
File, Internal Filing) X Essential Documents Review Plan X Essential Documents
Checklist X Investigator Agreements X

 



Page 21 of 47

 

 



Worldwide Clinical Trials Responsibility Matrix Task Worldwide's Responsibility

Prepare Template X Negotiate Site Contracts to Execution X Ensure the Completion
of Site Indemnification Letters X Administrative Quality Control all
Investigator Agreements X Track Status of Investigator Agreements X Coordinate
all Required Translations X Investigator Agreements Country Specific Templates X
Customize Master Template with Country, Project and
Sponsor-specific Requirements X Arrange Translation into Local Languages X
Perform Final Review and Formatting X Contract and Budget Plan (CBP) X Prepare
Contract and Budget Plan for Initial Strategy.  Any
Substantial Amendments to the Contract and Budget Plan will
Require a Contract Amendment X Investigator Grant Build X Build Grant Plan for
the Study.  Any Substantial Amendments to the
Country and Site Strategy will Require a New Build and Contract
Amendment X Submission Strategy & Risk Assessment X Develop Submission Strategy
and Perform a Risk Assessment X Central Institutional Review Board (IRB) Site
Submissions (US) X Prepare Regulatory Packages for Initial Submission X Complete
Application Forms X Quality Control all Packages Prior to Submission X Submit
Regulatory Packages to Central Institutional Review Board
(IRB) X Track Regulatory Package/ Submission Status X Review & Customize
Informed Consent Form X Maintain Informed Consent Form Tracking Log X Central
Institutional Review Board (IRB) Submission, Study Level (US) X Preparation of
Package, Quality Control, Submission, Response to
Queries at Study Level to the Central Institutional Review Board
(IRB) X Master Informed Consent Form (ICF) Review X TMF Management Plan & TMF
Risk Assessment X

 



Page 22 of 47

 

 



Worldwide Clinical Trials Responsibility Matrix Task Worldwide's Responsibility

Draft, Review and Update Trial Master File Management Plan which Includes but is
not Limited to:
- Project Timelines and Deliverables, i.e., Target Date of Submission of Trial
Master File Documents to the Electronic Trial Master File Inbox by Submitters
- Define Electronic Trial Master File Configuration Requirements
- Delivery Intervals of Wet-ink Documents to Sponsor, if Required, (Quarterly,
End of Study, etc.)
- Final Shipment of Trial Master File to Sponsor
- Forwarding applicable Records Management Compliance Standard Operating
Procedures to sponsor, if needed.
- Listing of each wet-ink document required to be maintained during the course
of the study
- Description of Quality Control/file reviews conducted by the project team
- Description of the Trial Master File close-out process X Approve Trial Master
File Management Plan X Worldwide TMF: TMF Set-up: Pre Site Activation Activities
X Determine Trial Master File Filing Structure X Review Trial Master File
Management Plan for Sponsor-hosted Trial Master Files.  Check for Alignment with
Worldwide's Record Management Compliance Standard Operating Procedures X Provide
Sponsor with Worldwide's Standard Operating Procedures Describing Trial Master
File Document Protection (Scanning for Disaster Recovery), Secure File Area
Conditions (Protection Against Fire/ Environmental Factors), and Secure Access
to File Area Locations (Controlled and Restricted Access) X Provide Detailed
Expectations Regarding Type of Access Requirements of Sponsor and Worldwide's
Project Team Including Timeframes for Access and Review X Prepare Annotated
Trial Master File Structure X Prepare/ Configure the Trial Master File According
to Worldwide's Standard Operating Procedures and Trial Master File Management
Plan or Sponsor Plans if Sponsor-hosted Electronic Trial Master File. X Agree
Trial Master File Compliance Reporting Needs with the Sponsor X Design Periodic
Trial Master File Quality Control Process X Facilitate Electronic Trial Master
File System Training of all Users; Provide Project-specific Training Tools to
Project Management X Worldwide TMF: TMF Final Reconciliation & Transfer X
Complete Final Quality Control and Reconciliation of the Trial Master File X
Generate Trial Master File Gap Analysis for Review with Sponsor X Complete a
Final Review of the Trial Master File Data Due for Transfer X Transfer Trial
Master File Data to Sponsor X Obtain Signed Transfer of Ownership Form from
Sponsor X

 



Page 23 of 47

 

 



Worldwide Clinical Trials Responsibility Matrix Task Worldwide's Responsibility

Internal Alignment (KO) Meeting X Prepare for Internal Alignment Meeting X
Attend and Participate in Meeting X Sponsor Alignment (KO) Meeting X Prepare for
Sponsor Alignment Meeting X Attend and Participate in Meeting X Sponsor
Teleconferences X Prepare for Teleconference - Gather Metrics, Issues and Any
Action Item Updates X Attend and Participate in Meeting X Internal
Teleconferences X Prepare for Teleconference - Gather Metrics, Issues and Any
Action Item Updates X Attend and Participate in Meeting X Lead Clinical Research
Associate Support X Communicate with Sponsor, Project Team and Vendors X Attend
and Participate in the Internal Project Clinical Research Associate (CRA)
Training X Provide Project Oversight X Create and Disseminate Project Metrics X
Create Study Monitoring Manuals, Plans and Tools X Review Vendor Portals (Not in
Preparation for Site Visit or Meetings) X Provide Ongoing Review of and Updates
to Study tools, Trackers, Reports and Metrics X Provide Ongoing Trial Master
File Review X Organizes, Tracks and Ensures the Clinical Study Report is
Delivered to All Sites, Institutional Review Boards, and Competent Authorities
(In Countries Where Applicable).  Ensures Acknowledgment of Receipts are
Available/ Filed. X

 



Page 24 of 47

 

 

Worldwide Clinical Trials Responsibility Matrix Task Worldwide's
Responsibility Site Management X Communicate with Sites During Start-up, Conduct
and Closure and Resolve Site Issues Throughout the Study X Support Sites During
Start-up, Sites Set-up (Includes Back-up Sites), Conduct and Closure X Update
Clinical Trial Management System as Needed X Write Telephone Contact Reports X
Communicate with the Project Team Regarding Site Issues X General Site Contact
and Communication X Provide Remote Monitoring X Follow Up with Sites on Protocol
Violations/ Deviations and Queries/ Data Management Issues X Provide Assistance
with Investigational Medicinal Product (IMP) Site Issues (i.e. Shipment,
Acknowledgement, Interactive Response Technologies Site Entry and Review review)
X Send/ Deliver Safety Information to Sites (if not performed by the
Pharmacovigilance Team) X Communicate with Sites Regarding any Serious Adverse
Events (SAE) Issues X Provide Electronic Trial Master File Updates on an Ongoing
Basis and Quality Control of Site Documents Collected in-between Site Visits X
Internal Clinical Research Associate Calls & Project Communication X Clinical
Research Associate Training (not at Investigator Meeting) X Remote Pre-site
Selection Visits X Prepare for Visit X Perform Visit (Remote) X Write Visit
Report X Complete Visit Follow-up X Review and Approve Visit Report X On-site
Pre-site Selection Visits X Prepare for Visit X Travel to and from Location X
Perform Visit X Write Visit Report X Complete Visit Follow-up X Review and
Approve Visit Report X On-site Site Initiation Visits X Prepare for Visit X
Travel to and from Location X Perform Visit X Write Visit Report X Complete
Visit follow-up X Review and Approve Visit Report X Remote Monitoring Visits
Conduct X Prepare for Visit X Perform Visit (Remote) X Write Visit Report X
Complete Visit Follow-up X Review and Approve Visit Report X On-Site Monitoring
Visits Conduct X Prepare for Visit X Travel to and from Location X Perform Visit
X Write Visit Report X Complete Visit Follow-up X Review and Approve Visit
Report X Additional Time On-site X On-site Close-out Visits X Prepare for Visit
X Travel to and from Location X Perform Visit X Write Visit Report X

 



Page 25 of 47

 

 

Worldwide Clinical Trials Responsibility Matrix Task Worldwide's
Responsibility Complete Visit Follow-up X Review and Approve Visit Report X
Reconcile Final Trial Master File X Remote Electronic Data Capture (EDC) Review
Conduct X Set-up Grant Payments X Enter New Payees into the Finance System X
Acquire and Save all W-9's (US Sites Only) X Process Grant Payments X Initiate
and Print Purchase Orders X Process Check or Wire X Enter Voucher and Payment
Transactions into the Finance System X Provide Status Updates X Track and Record
all Payments X Process Site Cost Payments X Set-up Vendor Payments X Enter New
Payees into the Finance System X Acquire and Save all W-9's (US Sites Only) X
Process Vendor Payments X Process Check or Wire upon Project Management Approval
X Enter Voucher and Payment Transactions into the Finance System X Risk Based
Quality Management X Protocol Risk Assessment X Database Set-up & Configuration
X Define Argus Database Specifications X Build Database X Test Database X
Validate Database X Safety Management Plan Development X Write Safety Management
Plan to Define Roles and Responsibilities of the Sponsor and Worldwide and
Describe the Procedures for the Management, Processing, and Reporting of Serious
Adverse Events (SAE) and Pregnancies X Arrange for Review and Incorporation of
Comments X Obtain Approval from All Relevant Parties X Safety Training (Sites,
Clinical Research Associates, Project Team) X Develop Training Materials X Train
All Relevant Worldwide/ Sponsor/ Site Staff of Pharmacovigilance Requirements
and Obligations X Provide Follow-up Training as Required X Serious Adverse
Events (SAE) Processing, Investigation, Narrative, Approval & Query Generation X
Assess Each Serious Adverse Event (SAE) for Seriousness, Listedness and
Causality X Review Coding, Querying and Narratives and Analyze Similar Events X

 



Page 26 of 47

 

 

Worldwide Clinical Trials Responsibility Matrix Task Worldwide's
Responsibility Provide Approval and Follow-up on each Serious Adverse Event
(SAE) X Analysis of Similar Events (AOSE) (US SUSARs only) X Safety Management
Maintenance X Maintain and Update the Safety Management Plan as Necessary to
Define Roles and Responsibilities of the Sponsor and Worldwide and Describe the
Procedures for the Management, Processing, and Reporting of Serious Adverse
Events (SAE) and Pregnancies X  Review and Incorporate Updated Comments X
Approve Updates X Preparation of Line Listings (LL) X Prepare and Write the Line
Listings and Annual Safety Reports X Review and Incorporate Comments X Approve
Updates X Suspected Unexpected Serious Adverse Reaction (SUSAR)/ Annual Safety
Reports (ASR)/ Line Listings (LL) submission to Investigators X Arrange for the
Timely Submission of Pharmacovigilance Documents to Relevant Investigators to
Ensure Regulatory Compliance X DSUR Preparation (Writing and Compiling) X
Pharmacovigilance Closeout X Arrange for the Preparation of Pharmacovigilance
Data Stored in Argus to be Transferred to the Sponsor X Deliver Data Safety
Monitoring Board (DSMB) Database & Tables, Figures & Listings (TFLs) X DSMB
Statistical Analysis Plan (SAP) X DSMB Unique Tables X Create Unique Study
Tables (One Draft) X Validate Unique Study Tables X Finalize Unique Study Tables
After Sponsor Review X Validate Final Unique Study Tables X DSMB Repeat Tables X
Create Repeat Study Tables (One Draft Post Database Lock) X Validate Repeat
Study Tables X Finalize Repeat Study Tables After Sponsor Review X Validate
Final Repeat Study Tables X DSMB Unique Listings X Create Unique Study Listings
(One Draft Post Database Lock) X Validate Unique Study Tables X Finalize Unique
Study Listings After Sponsor Review X Validate Final Unique Study Listings X
DSMB Unique Figures X Create Unique Study Figures (One Draft Post Database Lock)
X Validate Unique Study Figures X Finalize Unique Study Figures After Sponsor
Review X Validate Final Unique Study Figures X

 



Page 27 of 47

 

 

Worldwide Clinical Trials Responsibility Matrix Task Worldwide's
Responsibility DSMB Repeat Figures X Create Repeat Study Figures (One Draft Post
Database Lock) X Validate Repeat Study Figures X Finalize Repeat Study Figures
After Sponsor Review X Validate Final Repeat Study Figures X Medical Planning X
Review the Protocol and Investigator Brochure to Gain an Understanding of the
Trial X Prepare Medical Monitoring Plan X Provide Additional Study Document
Review and Comment X Prepare and Conduct Clinical Research Associates (CRA)
Training X Communicate with Vendors to Determine Specifications Documents
(Normal Ranges, Alerts Set-up, etc.) X Medical Management X Communicate with
Sites/ Clinical Research Associates/ Project Team/ Sponsor on Protocol-medical
Issues X Document and Log Discussions X Review Protocol Deviation Log X
Eligibility Review X Review Selected Screening Datasets for Prospective
Assessment of Eligibility X Develop Subject Eligibility Form X Discuss Process
Design X Listings Reviews X Provide Adverse Events (AE), Serious Adverse Events
(SAE), Medical History, Concomitant Medications, Vital Signs, Demographics
Listings Review. Assumes One Cycle. X Coded Data Review X Provide Medical Review
of Non-direct Hits for Medical Coding of Adverse Events, Concomitant Medications
and Medical History X Ongoing Safety Reviews of Labs and ECG Alerts X Review
Predefined Lab and Electrocardiogram Alerts X Follow Up with Sites as Needed X
Maintain Medical Monitor Log X Data Management Plan X Prepare Data Management
File and Filing of Trial Master File Documents X Draft Data Management Plan for
Sponsor Approval X Training X Electronic Case Report Form (eCRF) Development X
Create Database/ Electronic Data Capture (EDC)/ Electronic Case Report Form
(eCRF)Specifications X Electronic Case Report Form (eCRF) Completion Guidelines
X Draft Electronic Case Report Form Completion Guidelines and Electronic Data
Capture Training Manuals for Sponsor Approval X Edit Check Specifications X

 



Page 28 of 47

 

 

Worldwide Clinical Trials Responsibility Matrix Task Worldwide's
Responsibility Specify Electronic, Manual and Statistical Analysis Software
(SAS) Data Validation Checks X Manual Listings Creation X User Acceptance
Testing X Define Electronic Data Capture (EDC) Roles and Responsibilities (Study
Attributes) X Build and Validate Data Management Database X Conduct User
Acceptance Testing of Database X Program and Validate Electronic, Manual and SAS
Data Validation Checks X Set-up of Standard Reports X Provide Specification,
Creation and Running of Data Management Reports X User Manual Development X
Electronic Data Capture (EDC) Support X Manage Access to Study-specific
Electronic Data Capture (EDC) X Train Users on EDC X Provide Site Support
(Access and eCRF Questions) X Serious Adverse Event (SAE) Reconciliation X
Program and Validate SAE Reconciliation Program X Serious Adverse Event (SAE)
Reconciliation Maintenance X Run SAE Reconciliation Program X Resolve Issues
that Arise from SAE Reconciliation X Data Cleaning X Provide Data Cleaning and
Listing Review X Reconcile Database and Clean Local Lab Normal Ranges X Manual
Listing Review X Vendor Reconciliation Set-up X Draft Data Transfer Agreement X
Programming and Validation of Reconciliation Program X User Acceptance Testing
of Reconciliation Process X Vendor Reconciliation Maintenance X Upon Receipt of
Data for Reconciliation, Run Reconciliation Programs X Resolve Issues that Arise
from Reconciliation with Vendors X Vendor Integration Set-up X Draft Data
Transfer Agreement X Program and Validate Integration Program X Conduct User
Acceptance Testing of Integration Process X Upon Receipt of Data for
Integration, Run Integration Programs X Resolve Issues that Arise from
Integration with Vendors X Vendor Integration Maintenance X Upon Receipt of Data
for Reconciliation, Run Reconciliation Programs X Resolve Issues that Arise from
Integrations X MedDRA Coding (via Coding Tool within EDC) X Provide Medical
Coding and Raise Appropriate Queries X Manage Dictionary X

 



Page 29 of 47

 

 

Worldwide Clinical Trials Responsibility Matrix Task Worldwide's
Responsibility WHODRUG Coding (via Coding Tool within EDC) X Provide Medical
Coding and Raise Appropriate Queries X Manage Dictionary X Coding Dictionary
Updates X Data Transfer Set-up X Create Data Transfer Programs and Transfer of
Data During the Course of the Study X Data Transfers X Database Lock X Conduct
Database Quality Assessments X Provide Data Report X Create Database Lock
Authorization Form X Lock Database X Provide Database Lock Report X Conduct
Final Data Transfer of Raw Data X Distribute PDFs of Electronic Case Report
Forms (eCRF) to the Sites and Sponsor for Archiving X Archive CDs X
Randomization/ Kit list/ Interactive Response Technologies Review X Create
Randomization Specification X Create and Validate One Dummy Randomization X
Create and Validate One Final Randomization X Data Management Specifications X
Review One Draft of the Data Management Deliverables (eCRFs, Edit Checks,
Database Set-up) for Appropriate and Necessary Data Collection with a Focus
Towards Study Objectives and Endpoints X Statistical Analysis Plan & Mock Shells
X Create One Draft Statistical Analysis Plan (SAP), Formatted, to be Inserted
Directly into the Methods Section of an ICH-E3 Compliant Clinical Study Report X
Create One Draft of Table and Listing Shells for Each Unique Table and Listing X
Quality Control Draft Statistical Analysis Plan (SAP) and Table and Listing
shells X Create Final Statistical Analysis Plan (SAP) and Final Table and
Listing Shells X Study Data Tabulation Model (SDTM) Datasets X Provide Study
Data Tabulation Model (SDTM) Datasets from Raw Data Files Provided by the Data
Management Team in Accordance with the Clinical Data Interchange Standards
Consortium (CDISC) Implementation Guide and Worldwide's Standards (If
Sponsor-specific Standards are Required Information Should be Provided at the
Beginning of the Project) X Create Dataset Specifications Document X Create One
Draft Version of SDTM Datasets X

 



Page 30 of 47

 

 

Worldwide Clinical Trials Responsibility Matrix Task Worldwide's
Responsibility Validate Draft Version of SDTM Datasets via Independent Quality
Control and Open CDISC X Create One Final Version of SDTM Datasets X Validate
Final Version of SDTM Datasets via Independent Quality Control and Open CDISC X
Analysis Datasets X Provide Analysis Data Model (ADaM) Datasets (Or Derived
Datasets) Based on SDTM Data,  Implementation Guide and Worldwide's Standards
(If Sponsor-specific Standards are Required Information Should be Provided at
Project Outset) X Create Dataset Specifications Document X Create One Draft
Version of ADaM Datasets X Validate Draft Version of ADaM Datasets via
Independent Quality Control X Create One Final Version of ADaM Datasets X
Validate Final Version of ADaM Datasets via Independent Quality Control X
Define.xml and Data Reviewers Guide for SDTM, Annotated CRF X Create One Draft
and One Final “Define.xml” Document for SDTM Datasets X Create One Draft and One
Final “Define.xml” Document for ADaM Datasets X Create One Draft and One Final
Annotated CRF, Annotated with the Variables in the SDTM Datasets X Create One
Draft and One Final Study Data Reviewers Guide, Adding Further Detail to the
SDTM Datasets X Create One Draft and One Final Analysis Data Reviewers Guide,
Adding Further Detail to the ADaM Datasets X Deliver Final Database & Table,
Figures & Listings X Final Unique Study Tables X Create Unique Study Tables (One
Draft Post Database Lock) X Validate Unique Study Tables X Finalize Unique Study
Tables After Sponsor Review X Validate Final Unique Study Tables X Final Repeat
Study Tables X Create Repeat Study Tables (One Draft Post Database Lock) X
Validate Repeat Study Tables X Finalize Repeat Study Tables After Sponsor Review
X Validate Final Repeat Study Tables X Final Unique Study Listings X Create
Unique Study Listings (One Draft Post Database Lock) X Validate Unique Study
Listings X Finalize Unique Study Listings After Sponsor Review X Validate Final
Unique Study Listings X Final Unique Study Figures X Create Unique Study Figures
(One Draft Post Database Lock) X Validate Unique Study Figures X

 



Page 31 of 47

 

 

Worldwide Clinical Trials Responsibility Matrix Task Worldwide's
Responsibility Finalize Unique Study Figures After Sponsor Review X Validate
Final Unique Study Figures X Final Repeat Study Figures X Create Repeat Study
Figures (One Draft Post Database Lock) X Validate Repeat Study Figures X
Finalize Repeat Study Figures After Sponsor Review X Validate Final Repeat Study
Figures X Statistical Input to Clinical Study Report (CSR) X Delivery Dry Run
Database & Table, Figures & Listings X Model Inform Consent Form(s) (ICF(s)) X
Obtain Final Protocol X Establish Template to be Utilized X Generate First Draft
for Sponsor Review X Generate Second Draft for Sponsor Approval X Deliver Final
Model Informed Consent Form X Scale Identification and Acquisition X Contact
Copyright Holder to Identify/ Acquire Scales (Including Translated Versions as
Applicable) X Approve Correct Scales Acquired X Coordinate with Contracts to
Obtain Scales X Creation of Source Documents X Apply Header/ Footer to Scales X
Coordinate with Regulatory for Ethics Committees/ Institutional Review Board
Submission X Approve Source Documents X Make Scales Available for Use by Sites X
Approve Scales X Rater Training Plan X Develop Rater Training Plan (Methodology,
Experience Requirements) X Approve Rater Training Plan X File Rater Training
Plan into Trial Master File X Develop Rater Training Database/ Tracker X Create
Rater Experience Qualification (Survey) X Rater Experience Verification X Work
with Project Team to Develop Process for Obtaining Potential Site Raters to
Complete Rater Experience Qualification (Survey) X Distribute Rater Experience
Qualification (Survey) X Collect Rater Experience Qualification (Survey) from
Sites X Review Rater Experience against Rater Training Plan X Recommend Next
Steps for Proposed Raters Who do Not Meet Sponsor-agreed-Qualifications X
Approve Raters for Study Who do Not Meet Sponsor-agreed Qualifications
(Overrides) X File Rater Experience Qualification (Survey) Forms into the Trial
Master File X Rater Training and Certification X

 



Page 32 of 47

 

 

Worldwide Clinical Trials Responsibility Matrix Task Worldwide's
Responsibility Track/ Manage Raters at Each Site X Process Investigator Meeting
Raters for Training/ Certification X Process New Raters for Training/
Certification throughout the study X Follow Up with Raters to Complete Training/
Certification X Issue Training/ Certification Certificates X File Training/
Certification Certificates into the Trial Master File X Applied Skill Assessment
(ASA) not at Investigator Meeting X Instructions for Site Raters on How to
Submit Applied Skills Assessment (ASA) to Worldwide X Clinical Review and
Feedback for Applied Skills Assessment (ASA) X Complete Applied Skills
Assessment Form (For Each Rater's ASA) X File Applied Skills Assessment Form
into the Trial Master File X Coordinate Next Steps with Sponsor when Rater Fails
the Applied Skills Assessment X Didactic Presentation X Develop Didactics for
the Study X Approve Didactics X Web Portal X Define Requirements for Study Web
Portal X Provide Training Materials to be Uploaded to the Web Portal X Develop/
Configure Study Web Portal X User Acceptance Test Study Web Portal X Data
Surveillance Plan X Develop Data Surveillance Plan (Methodology) X Approve Data
Surveillance Plan X Develop Source Document Review Database/ Tracker X Develop
EDC Monitoring Database/ Tracker X Set-up of Clinical Assessment Technologies
EDC Data Monitoring System X Provide Data Management with Flags to be Programmed
into EDC/ SAS X Develop and Test EDC/ SAS Flags X Define Requirements for EDC
Monitoring Reports X Develop and Test EDC Monitoring Reports X Clinical
Assessment Technologies Data Management Reports X Electronic Data Capture (EDC)
Flag Clinical Review X Provide Clinical Review of Flagged Subject Visits X
Collection & Review of Source Documents X Document Interactive Response
Technology Notifications in Source Document Database/ Tracker X Collect Source
Documents from Sites for Clinical Review X Follow Up with Sites for Missing (Not
Submitted) Source Documents X Review Clinical Source Documents X Clinical
Assessment Start-up & Planning X

 



Page 33 of 47

 

 

 

Worldwide Clinical Trials Responsibility Matrix Task Worldwide's Responsibility
Clinical Assessment Maintenance & Reporting X Clinical Assessment Technologies
Virtual Training Session X Confirm Attendees and Communication Details X Create
and Distribute Invitation to Attend Training Sessions X Conduct Virtual Training
Sessions X Close Out Virtual Training Sessions (Document Attendees, Distribute
Training Certificates) X Pre go-live Project Management, Requirements Gathering
& Design (SaaS) X Lead Interactive Response Technology-focused Gathering
Meetings X Write User Requirements Specifications According to Protocol Design X
Write Interactive Response Technology Project Plan X Configuration/Coding (SaaS)
X Configure Interactive Response Technology System for Study According to
Specifications X Write Custom Code if Required X Validation (SaaS) X Develop
Test Plan X Perform Testing of System Against Specifications X Review testing
materials X Review and Sign Test Plan X Review and Sign Test Summary Report
(Including a Review of any Defects) X Systems Integrations (SaaS) X Manage the
Set-up of Any Integrations Between Interactive Response Technology and Other
Systems X Coordinate Data Transfers X Configure and Test Integration X Sponsor
User Acceptance Testing (SaaS) X Set Up Data for User Acceptance Testing X
Facilitate the Performance of User Acceptance Testing for the Sponsor X
Interactive Response Technologies Inventory Implementation and Review X
Interactive Response Technology Project Management (SaaS) X Oversight and
Accountability for the Project X Act as Point of Escalation for Any Interactive
Response Technology-related Issues for the Study X Production Support (SaaS) X
Daily Support of Interactive Response Technology X Production Randomization
Monitoring and Audit X Monitoring Patient and Material Randomization to Ensure
Correct Execution in Production X Decommissioning (SaaS) X

 



Page 34 of 47

 

Worldwide Clinical Trials Responsibility Matrix Task Worldwide's Responsibility
Coordinate Decommissioning of the System and Data Archiving at End of Study X
Clinical Trial Management System (CTMS) Set-up X Develop User Requirement
Specifications X Monitoring Visit Report (MVR) Review and Configuration X CTMS
OnPoint and SharePoint Build/ Configuration X CTMS OnPoint and SharePoint User
Acceptance Testing X Create Study-specific Guides X Create System Alerts X
Develop Sponsor Training Slides X Create Study Specific Access Form X Submit
Documents to the eTMF as required X Conduct Study Team Q&A Session X Conduct
Sponsor Training X Clinical Trial Management System Helpdesk/ Maintenance X
Administer Required Training X Grant CTMS User and Study Access X Respond to
CTMS service desk requests X Support MVR Issues and Changes X Edge Payments
Customization X Edge Payments Maintenance, Support, Changes X Grant System
Access X Respond to Helpdesk Queries X Add Sites X Edge Payments Maintenance,
Support, Changes X Rater Web Portal Set-up X Rater Web Portal Maintenance,
Support, Changes X Create Study Specific Integration documents for Interactive
Response Technologies to EDC X Create Study Specific Integration documents for
EDC to OnPoint CTMS X Integration Set-up X Project Management - Start-up X
Identify Sites/ Principal Investigators X Create or Review Project Plans X
Execute Project Plans X Prepare for and Plan Site Training X Provide and Receive
Project-specific Training (Develop Training, Presenting, Receive Training,
Includes Protocol Review Time) X Set Up Internal/ External Systems X Review
Sponsor Standard Operating Procedures X Review Scope of Work and Finalize Study
Specifications X Develop Project Timelines X Prepare for and Attend Internal and
External Meetings and Calls Including Agenda/ Minute Preparation X Prepare and
Distribute Study Newsletters and Other Site Communications X

 



Page 35 of 47

 

 

Worldwide Clinical Trials Responsibility Matrix Task Worldwide's Responsibility
Maintain and Quality Control Trial Master File (Including Response to Internal
or Sponsor Audits) and Deliver to Sponsor X Manage Study Vendors (Includes
Identification, Selection, Contract Negotiation and Management) X Complete all
Project-related Internal System Data Entry such as Time Entry, Monthly
Operational Reviews, Resource Planning, Financial Tracking or Other Internal
Systems X Prepare Site/ Study Documents (Site Reference Material, Study Binders,
Recruitment Tools) X Manage Site Supplies X Manage Site Grant and Principal
Investigator Reimbursement Payments (Includes Initiating Grant Fund
Replenishment Invoicing Requests and Approval of Payments) X Complete Revenue
Reporting and Projections X Manage Changes to Contracts X Procure Invoice
Approval (Includes Follow-up Internally or with Sponsor X Manage Vendor Payments
X Complete Financial Reconciliation X Monitor, Evaluate and Adjust Key
Performance Indicators X Generate Status Reports X Track Project-related Data to
Facilitate and Inform Status Reporting and Study Management X Project Management
- Conduct X Oversee Patient Recruitment X Prepare for and Plan Investigator
Meeting (For Those Occurring after Start-up) X Participate in and Present at
Investigator Meeting (For Those Occurring after Start-up) X Oversee the
Management, Monitoring, Adjustment and Ongoing Revision of Project Plans
(Updates to Study Plans, Review of Risks and Identification of New Mitigation
Strategies) X Provide and Receive Project-specific Training (Develop Training,
Presenting, Receive Training, Includes Protocol Review Time) X Oversee Changes
to Internal/ External Systems X Revise Project Timelines X Prepare for and
Attend Internal and External Meetings and Calls including Agenda/ Minute
Preparation X Prepare and Distribute Study Newsletters and Other Site
Communications X Maintain and Quality Control Trial Master File (Including
Response to Internal or Sponsor Audits) and Deliver to Sponsor X Manage Study
Vendors (Includes Identification, Selection, Contract Negotiation and
Management) X Complete all Project-related Internal System Data Entry such as
Time Entry, Monthly Operational Reviews, Resource Planning, Financial Tracking
or Other Internal Systems X

 



Page 36 of 47

 

 

Worldwide Clinical Trials Responsibility Matrix Task Worldwide's Responsibility
Prepare Site/ Study Documents (Site Reference Material, Study Binders,
Recruitment Tools) X Manage Site Supplies X Manage Site Grant and Principal
Investigator Reimbursement Payments (Includes Initiating Grant Fund
Replenishment Invoicing Requests and Approval of Payments) X Complete Revenue
Reporting and Projections X Manage Changes to Contracts X Procure Invoice
Approval (Includes Follow-up Internally or with Sponsor X Manage Vendor Payments
X Complete Financial Reconciliation X Monitor, Evaluate and Adjust Key
Performance Indicators X Generate Status Reports X Track Project-related Data to
Facilitate and Inform Status Reporting and Study Management X Project Management
- Close-out X Oversee the final management, monitoring, adjustment and ongoing
revision of project plans X Provide and receive Project Specific Training
(develop training, presenting, receive training) X Revise Project Timelines X
Prepare for and attend Internal and External Meetings and Calls including
Agenda/Minute Preparation X Prepare and Distribute Site Communications X
Maintain and Quality Control Trial Master File (Including Response to Internal
or Sponsor Audits) and Deliver to Sponsor X Manage Study Vendors X Complete all
Project-related Internal System Data Entry X Prepare Site/ Study Documents X
Manage Site Supplies X Manage Site Grant and Principal Investigator
Reimbursement Payments X Complete Revenue Reporting and Projections X Manage
Changes to Contracts X Procure Invoice Approval (Includes Follow-up Internally
or with Sponsor X Manage Vendor Payments X Complete Financial Reconciliation X
Monitor, Evaluate and Adjust Key Performance Indicators X Generate Status
Reports X Track Project-related Data to Facilitate and Inform Status Reporting
and Study Management X

 



Page 37 of 47

 

 

 

 

EXHIBIT B

TIMELINE

 

Study Timeline Estimated Start Date Estimated End Date Duration (Months)
Commencement of Work (Start Date) [***]     Protocol Finalized [***]     Study
Start-up [***] [***] [***] Patient Enrollment Period [***] [***] [***] Patient
Active Treatment [***] [***] [***] Patient Follow-up Phase [***] [***] [***]
Last eCRF Submitted to Data Management [***] [***] [***] Database Lock [***]
[***] [***] Final Tables, Listings, Figures/Graphs [***] [***] [***] Final
Clinical Study Report [***] [***] [***] Total Study Duration (Months)     [***]

 



Page 38 of 47

 

 

EXHIBIT C

BUDGET

 

      Service Agreement Budget   Services Unit # Units Unit Cost USD Total Cost
USD Site Activation         o Feasibility/ Site Identification Site [***] [***]
[***] o Site Activation Lead Planning Per Country Country [***] [***] [***] o
Site Activation Lead Oversight - Start Up Phase Site Months [***] [***] [***] o
Site Activation Lead Oversight - Conduct Phase Site Months [***] [***] [***] o
Trial Master File (TMF) Filing & QC Site/Quarter [***] [***] [***] o Regulatory
Project Plan Plan [***] [***] [***] o Regulatory Set-up Study [***] [***] [***]
o Regulatory Tracking & Follow-up Country/Month [***] [***] [***] o Core
Documents Master Templates Study [***] [***] [***] o Essential Documents &
Review (US) Site [***] [***] [***] o Essential Documents Review Plan Plan [***]
[***] [***] o Essential Documents Checklist Country [***] [***] [***] o
Investigator Agreements CTA [***] [***] [***] o Investigator Agreements Country
Specific Templates Country Template [***] [***] [***] o Contract and Budget Plan
(CBP) Plan [***] [***] [***] o Investigator Grant Build Build [***] [***] [***]
o Submission Strategy & Risk Assessment Country [***] [***] [***] o Central
Institutional Review Board (IRB) Site Submissions (US) Site [***] [***] [***] o
Central Institutional Review Board (IRB) Submission, Study Level (US) Study
[***] [***] [***] o Central IRB Site Submissions (US)- Yearly Maintenance
Site/Year [***] [***] [***] o Central IRB Submissions (Study Level)- Yearly
Maintenance Study/Year [***] [***] [***] o Central IRB Site Submissions (US)-
End of Trial Notifications Site [***] [***] [***] o Central IRB Submissions
(Study Level)- End of Trial Notifications Study [***] [***] [***] o Master
Informed Consent Form (ICF) Review ICF [***] [***] [***] o Translation
Coordination Language [***] [***] [***]   Sub-Total Study Site Activation      
[***] Trial Master File         o TMF Management Plan & TMF Risk Assessment Plan
[***] [***] [***] o Worldwide TMF: TMF Set-up: Pre Site Activation Activities
Sites [***] [***] [***] o Worldwide TMF: TMF Maintenance & QC Site Months [***]
[***] [***] o Worldwide TMF: TMF Final Reconciliation & Transfer Sites [***]
[***] [***]   Sub-Total Trial Master File       53,983.98

 



Page 39 of 47

 

 

      Service Agreement Budget   Services Unit # Units Unit Cost USD Total Cost
USD Project Meetings         o Internal Alignment (KO) Meeting Meeting [***]
[***] [***] o Sponsor Alignment (KO) Meeting Meeting [***] [***] [***] o Webex
Trainings Meeting [***] [***] [***] o Sponsor Teleconferences Teleconferences
[***] [***] [***] o Internal Teleconferences Teleconferences [***] [***] [***]  
Sub-Total Project Meetings       [***] Clinical Monitoring         o Lead
Clinical Research Associate Support Month [***] [***] [***] o Site Management
Site Months [***] [***] [***] o Internal Clinical Research Associate Calls &
Project Communication Month [***] [***] [***] o Clinical Research Associate
Training (not at Investigator Meeting) Attendee [***] [***] [***] o Remote
Pre-site Selection Visits Visit [***] [***] [***] o On-site Pre-site Selection
Visits Visit [***] [***] [***] o On-site Site Initiation Visits Visit [***]
[***] [***] o Remote Monitoring Visits Conduct Visit [***] [***] [***] o On-Site
Monitoring Visits Conduct Visit [***] [***] [***] o Additional Time On-site
Visit [***] [***] [***] o On-site Close-out Visits Visit [***] [***] [***] o
Remote Electronic Data Capture (EDC) Review Conduct Site Months [***] [***]
[***]   Sub Total Clinical Monitoring       [***] Grant & Vendor Payments      
  o Set-up Grant Payments Contract [***] [***] [***] o Process Grant Payments
Payment [***] [***] [***] o Process Site Cost Payments Site [***] [***] [***] o
Set-up Vendor Payments Vendor [***] [***] [***] o Process Vendor Payments Month
[***] [***] [***]   Sub-Total Grant & Vendor Payments       [***] Risk Based
Quality Management         o Protocol Risk Assessment Risk Assessment [***]
[***] [***]   Sub Total Quality Assurance Audits       [***] Drug Safety        
o Database Set-up & Configuration Database [***] [***] [***] o Safety Management
Plan Development Plan [***] [***] [***] o Safety Training (Sites, Clinical
Research Associates, Project Team) Training [***] [***] [***] o Serious Adverse
Events (SAE) Processing, Investigation, Narrative, Approval & Query Generation
SAE [***] [***] [***] o Analysis of Similar Events (AOSE) (US SUSARs only) SUSAR
Report [***] [***] [***] o Safety Management Maintenance Month [***] [***] [***]
o Preparation of Line Listings (LL) Report [***] [***] [***] o Suspected
Unexpected Serious Adverse Reaction (SUSAR)/ Annual Safety Reports (ASR)/ Line
Listings (LL) submission to Investigators Country * Submissions [***] [***]
[***] o DSUR Preparation (Writing and Compiling) DSUR [***] [***] [***] o
Pharmacovigilance Closeout Transfer [***] [***] [***]   Sub-Total Drug Safety  
    [***]

 



Page 40 of 47

 

 

      Service Agreement Budget   Services Unit # Units Unit Cost USD Total Cost
USD Data Safety Monitoring Board (DSMB)         o Deliver Data Safety Monitoring
Board (DSMB) Database & Tables, Figures & Listings (TFLs)  Delivery [***] [***]
[***]   DSMB Statistical Analysis Plan (SAP)  Plan [***] [***] [***]   DSMB
Unique Tables  Unique Table [***] [***] [***]   DSMB Repeat Tables  Repeat Table
[***] [***] [***]   DSMB Unique Listings  Unique Listing [***] [***] [***]  
DSMB Unique Figures  Unique Figure [***] [***] [***]   DSMB Repeat Figures
 Repeat Figure [***] [***] [***]   Sub-Total Data Safety Monitoring Board      
[***] Medical Monitoring         o Medical Planning Month [***] [***] [***] o
Medical Management Screened Subject [***] [***] [***] o Eligibility Review
Screened Subject [***] [***] [***] o Listings Reviews Enrolled Subject [***]
[***] [***] o Coded Data Review Enrolled Subject [***] [***] [***] o Ongoing
Safety Reviews of Labs and ECG Alerts Alert [***] [***] [***] o Maintain Medical
Monitor Log Month [***] [***] [***]   Sub-Total Medical Monitoring       [***]
Data Management         o Data Management Plan Plan [***] [***] [***] o Training
Study [***] [***] [***] o Electronic Case Report Form (eCRF) Development Unique
Pages [***] [***] [***] o Electronic Case Report Form (eCRF) Completion
Guidelines Database [***] [***] [***] o Edit Check Specifications Edit Check
[***] [***] [***] o Manual Listings Creation Listing [***] [***] [***] o User
Acceptance Testing Database [***] [***] [***] o Set-up of Standard Reports Study
[***] [***] [***] o User Manual Development Study [***] [***] [***] o Electronic
Data Capture (EDC) Support Users [***] [***] [***] o Serious Adverse Event (SAE)
Reconciliation SAE [***] [***] [***] o Serious Adverse Event (SAE)
Reconciliation Maintenance Months [***] [***] [***] o Data Cleaning Total Pages
[***] [***] [***] o Manual Listing Review Listings [***] [***] [***]

 



Page 41 of 47

 

 

      Service Agreement Budget   Services Unit # Units Unit Cost USD Total Cost
USD o Vendor Reconciliation Set-up Vendor [***] [***] [***] o Vendor
Reconciliation Maintenance Upload [***] [***] [***] o Vendor Integration Set-up
Integration [***] [***] [***] o Vendor Integration Maintenance Upload [***]
[***] [***] o MedDRA Coding (via Coding Tool within EDC) Terms [***] [***] [***]
o WHODRUG Coding (via Coding Tool within EDC) Meds [***] [***] [***] o Coding
Dictionary Updates Year [***] [***] [***] o Data Transfer Set-up Database [***]
[***] [***] o Data Transfers Transfer [***] [***] [***] o Database Lock Database
Lock [***] [***] [***] o Archive CDs Site [***] [***] [***] o Data Management
Coordination Month [***] [***] [***]   Sub-Total Data Management       [***]
Biostatistics         o Randomization/ Kit list/ Interactive Response
Technologies Review  List [***] [***] [***] o Data Management Specifications
 Protocol [***] [***] [***] o Statistical Analysis Plan & Mock Shells  Plan
[***] [***] [***] o Study Data Tabulation Model (SDTM) Datasets  Dataset [***]
[***] [***] o Analysis Datasets  Dataset [***] [***] [***] o Define.xml and Data
Reviewers Guide for SDTM, Annotated CRF  Specification [***] [***] [***] o
Deliver Final Database & Table, Figures & Listings  Delivery [***] [***] [***]  
Final Unique Study Tables  Unique Table [***] [***] [***]   Final Repeat Study
Tables  Repeat Table [***] [***] [***]   Final Unique Study Listings  Unique
Listing [***] [***] [***]   Final Unique Study Figures  Unique Figure [***]
[***] [***]   Final Repeat Study Figures  Repeat Figure [***] [***] [***] o
Statistical Input to Clinical Study Report (CSR)  CSR [***] [***] [***] o
Delivery Dry Run Database & Table, Figures & Listings  Delivery [***] [***]
[***]   Sub-Total Biostatistics       [***] Medical Writing         o Model
Inform Consent Form(s) (ICF(s)) ICF(s) [***] [***] [***]   Sub-Total Medical
Writing       [***] Clinical Assessment Technologies         o Scale
Identification and Acquisition  Scale [***] [***] [***] o Creation of Source
Documents  Language* Scale [***] [***] [***] o Rater Training Plan  Plan [***]
[***] [***] o Rater Experience Verification  Rater [***] [***] [***] o Rater
Training and Certification  Rater [***] [***] [***] o Applied Skill Assessment
(ASA) not at Investigator Meeting  ASA*Rater [***] [***] [***]

 



Page 42 of 47

 

 

      Service Agreement Budget   Services Unit # Units Unit Cost USD Total Cost
USD o Didactic Presentation  Presentation   [***] [***] [***] o Web Portal
 Portal [***] [***] [***] o Data Surveillance Plan  Plan [***] [***] [***] o
Set-up of Clinical Assessment Technologies EDC Data Monitoring System  System
[***] [***] [***] o Clinical Assessment Technologies Data Management Reports
 Month [***] [***] [***] o Electronic Data Capture (EDC) Flag Clinical Review
 Visit [***] [***] [***] o Collection & Review of Source Documents  Visit *
Scale [***] [***] [***] o Clinical Assessment Start-up & Planning  Month [***]
[***] [***] o Clinical Assessment Maintenance & Reporting  Month [***] [***]
[***] o Clinical Assessment Technologies Virtual Training Session  WebEx [***]
[***] [***]   Sub-Total Clinical Assessment Technologies       [***] Interactive
Response Technology         o Pre go-live Project Management, Requirements
Gathering & Design (SaaS) Build [***] [***] [***] o Configuration/Coding (SaaS)
Build [***] [***] [***] o Validation (SaaS) Build [***] [***] [***] o Review
testing materials Build [***] [***] [***] o Systems Integrations (SaaS) Build
[***] [***] [***] o Sponsor User Acceptance Testing (SaaS) Build [***] [***]
[***] o Interactive Response Technologies Inventory Implementation and Review
Build [***] [***] [***] o Interactive Response Technology Project Management
(SaaS) Month [***] [***] [***] o Production Support (SaaS) Month [***] [***]
[***] o Production Randomization Monitoring and Audit System [***] [***] [***] o
Decommissioning (SaaS) System [***] [***] [***]   Sub-Total Interactive Response
Technology       [***] Technology         o Clinical Trial Management System
(CTMS) Set-up System [***] [***] [***] o Clinical Trial Management System
Helpdesk/ Maintenance Month [***] [***] [***] o Edge Payments Set-up: Grant
Payments System [***] [***] [***] o Edge Payments Customization System [***]
[***] [***] o Edge Payments Maintenance, Support, Changes Month [***] [***]
[***] o Rater Web Portal Set-up System [***] [***] [***] o Rater Web Portal
Maintenance, Support, Changes Month [***] [***] [***] o Integration Set-up
System [***] [***] [***] o Integration Maintenance, Support, Changes Month [***]
[***] [***]   Sub-Total Technology       [***]

 



Page 43 of 47

 

 

 

      Service Agreement Budget   Services Unit # Units Unit Cost USD Total Cost
USD Project Management         o Project Management - Start-up Month [***] [***]
[***] o Project Management - Conduct Month [***] [***] [***] o Project
Management - Close-out Month [***] [***] [***]   Sub-Total Project Management  
    [***]               Total Estimated Service Fees       [***]              
Discount       [***]               Total Estimated Service Fees including
Discount       [***]             System & General Expenses         o IBMCD
Electronic Data Capture (EDC) Maintenance & Hosting Month [***] [***] [***] o
Argus Safety Database Set-up & Configuration System [***] [***] [***] o Argus
Safety Database Hosting Month [***] [***] [***] o Clinical Trial Management
System User Access System [***] [***] [***] o IBMCD IRT System Fees System [***]
[***] [***] o Electronic Trial Master File (eTMF) Monthly Hosting Fees Site
months [***] [***] [***] o Regulatory System Fees Site [***] [***] [***] Total
System & General Expenses       [***]             Estimated Pass-through Costs  
                  Study Start-up Pass-through Costs         o Print and Ship
Investigator Site File to Sites Site [***] [***] [***] o Institutional Review
Board (IRB) Site Regulatory Documents (includes preparation, collection, annual
renewals if needed)   [***] [***] [***]   North America - Central IRB Site [***]
[***] [***]   Sub-Total Start-up Pass-through Costs       [***] Clinical
Monitoring Pass-through Costs         o Pre-site Selection Visits Visit [***]
[***] [***] o Site Initiation Visits Visit [***] [***] [***] o Interim
Monitoring Visits Visit [***] [***] [***] o Additional Time on Site Visit [***]
[***] [***] o Close-Out Visits Visit [***] [***] [***] o Site Management Site
Months [***] [***] [***]   Sub Total Study Conduct Pass-through Costs      
[***]

 



Page 44 of 47

 

 



      Service Agreement Budget   Services Unit # Units Unit Cost USD Total Cost
USD Clinical Assessment Technologies Pass-through Costs         o Scale Licenses
License [***] [***] [***] o Scale Translations Scales* Languages [***] [***]
[***] o Rater Experience Surveys/Trial Interactive Raters*Surveys [***] [***]
[***]   Sub-Total Clinical Assessment Technologies Pass-through Costs      
[***] Archiving Pass-through Costs         o Shipment of Completed Case Report
Forms (CRF) Back to Sites (archive copy, disc for EDC) Shipment [***] [***]
[***] o Shipment of Completed electronic Case Report Forms (eCRF)Back to Sponsor
(disc ) Shipment [***] [***] [***]   Sub-Total Archiving Pass-through Costs    
  [***] Trial Master File Pass-through Costs         o Final Transfer of Study
Records to Sponsor (Disk) Transfer [***] [***] [***]   Sub-Total Project
Management Pass-through Costs       [***] Project Management Pass-through Costs
        o Project Management Passthrough Costs Month [***] [***] [***]  
Sub-Total Project Management Pass-through Costs       [***] Third Party Vendor
Costs         o Central Lab: ACM Study [***] [***] [***] o ECG Provider: ERT
Study [***] [***] [***] o Avantor Sciences (ballpark) Study [***] [***] [***]  
Sub-Total Third Party Vendors       [***] PI Fees           o Investigator
Grants- Completed patients Patient [***] [***] [***] o Investigator Grants-
Screen failure patients Patient [***] [***] [***] o Investigator Grants- Dropped
patients Patient [***] [***] [***] o Site Costs Site [***] [***] [***]  
Sub-Total PI Fees       [***] Total Estimated Pass-Through Costs       [***]    
        Total Estimated Budget       [***] Note that the unit costs are derived
from the total cost after regional & annual rates have been applied and
therefore result in a blended rate.  

 



Page 45 of 47

 

 

EXHIBIT D

PAYMENT SCHEDULE

 

1.       Service Fees:

1.1.Notwithstanding the payment terms in Section 3.4 of the Agreement, upon
signature of this Work Order, Sponsor will pay Worldwide an advance payment of
$488,781.35 due upon ten (10) days of receipt, (advance payment represents
[***]% of the Service Fee and System and General Expenses total). All subsequent
invoices will be submitted to Sponsor by email monthly based on units completed
in the preceding month according to the Budget above, with each subsequent
invoice for Service Fees and System and General Expenses reduced by 10% until
the advance payment is exhausted. With the exception of the first payment
described above in the amount of $488,781.35, payment terms shall be as defined
in this Agreement. Any outstanding balances will be reconciled at the end of the
Study.

 

1.2.The bottom line discount (“Discount”) shall be defined as a one-time
discount applied to the service fees of this study budget, based on the current
scope and specifications detailed within this Work Order. Should these
parameters vary from what is presented within, Worldwide reserves the right to
adjust any discounts or commercial incentives based on the revised scope and
budget values.

 

1.3.Payment shall be issued by check or wire transfer at Sponsor’s option.
Wiring instructions are as follows:

 

  Account Holder: Worldwide Clinical Trials, Inc.   Bank Name: [***]   Bank
Address: [***]         ABA Routing No.: [***]   Bank Account No.: [***]   Swift
Code: [***]   Taxpayer ID#: [***]

 

2.       Pass-through Expenses:

2.1.Notwithstanding the payment terms in Section 3.4 of the Agreement, Worldwide
shall invoice Sponsor an advance payment of $137,163.80 due upon ten (10) days
of receipt ([***]). Worldwide will submit subsequent monthly invoices by email
for incurred Pass-through Expenses based on actuals, with each subsequent
invoice for Pass-through Expenses reduced by 20% until the advance payment is
exhausted. With the exception of the first payment described above [***] payment
terms shall be as defined in this Agreement. Any outstanding balances will be
reconciled at the end of the Study.

 

3.       Investigator/Institution Fees:

3.1.Notwithstanding the payment terms in Section 3.4 of the Agreement, Worldwide
shall invoice Sponsor an advance payment of $314,412.45 due upon ten (10) days
of receipt ([***]). Periodically, Worldwide will invoice Sponsor by email to
replenish this advance back-up to an amount equivalent to [***]% of the
anticipated Investigator/Institution grants or such other amount of funds needed
to bring the balance to the sufficient amount to ensure that payments are made
to sites in a timely manner. The invoice will be accompanied by a report which
itemizes the Investigator/Institution grants that have been paid in the period,
and will reconcile the use of funds received from Sponsor. If an increase in the
amount of anticipated Investigator/Institution grants is necessary, Worldwide
will provide appropriate support justifying such increase. Any outstanding
balances will be reconciled and provided no earlier than [***] after at the end
of the Study. For avoidance of doubt, Worldwide will make all grant payments
only from funds received from Sponsor specifically for this purpose. Worldwide
shall not be liable for any payments delays due to the delay in receipt of funds
from Sponsor.

 



Page 46 of 47

 

 

EXHIBIT E

FORM OF CHANGE ORDER

 

Client: Worldwide Project Manager: Protocol Number: Worldwide ID: Change Order
#: Date:

 

Worldwide Clinical Trials, Inc. (“Worldwide”) and Neurotrope Bioscience, Inc.
(“Sponsor”) entered into an agreement dated [effective date] (“Agreement”) [as
amended by Change Order # 1 effective [effective date]] [and further amended by
Change Order # 2 effective [effective date]] in which Worldwide was to provide
certain Services to Sponsor in connection with Study [insert Protocol number]
(“Study”). Worldwide and Sponsor wish to amend the Agreement as follows:

 

1. Revisions to the Scope of Services. The Scope of Services has been revised as
described below, and Worldwide will provide the following additional services
[will not provide the following services initially contracted]:

 

Description of Service Cost        

 

2. Revisions to the Study Budget. As a result of the changes to the Services and
Scope of Services, this Change Order # [Insert] [increases] [decreases] the
Service fees as shown above. A revised total budget value is below.

 

  Services Fees Estimated Pass Through Costs Total Original Agreement Value:    
  Change Order #1 Value:       [Add additional Change Orders as necessary]      
Revised Contract Value:      

 

3. Revisions to the Payment Schedule. A revised and restated payment schedule,
as amended by Change Order # [Insert#] is detailed below.

 

Payment Schedule, as amended by Change Order # [Insert]

 

Except to the extent specifically modified by this Change Order # [Insert], the
provisions of the Agreement remain unmodified and the Agreement as amended by
this Change Order # [Insert] is confirmed as being in full force and effect. All
defined terms within the Agreement shall have the same meaning when used herein.

 

Authorized representatives of the Parties have executed this Change Order #
[insert] effective as of the Effective Date written above.

 

Worldwide Clinical Trials, Inc.   Neurotrope Bioscience, Inc.               By:
      Sample   By:        Sample               Name:       Name:                
  Title:     Title:                 Date:     Date:    

 



Page 47 of 47

 